Exhibit 10.1

 

OFFICE LEASE

 

SORRENTO TOWERS NORTH

 

WCB FIVE LIMITED PARTNERSHIP,

a Delaware limited partnership,

 

as Landlord,

 

and

 

WOMEN FIRST HEALTHCARE, INC.,

a Delaware corporation,

 

as Tenant.



--------------------------------------------------------------------------------

SORRENTO TOWERS NORTH

 

SUMMARY OF BASIC LEASE INFORMATION

 

The parties hereto agree to the following terms of this Summary of Basic Lease
Information (the “Summary”). This Summary is hereby incorporated into and made a
part of the attached Office Lease (this Summary and the Office Lease to be known
collectively as the “Lease”) which pertains to the office building located at
5355 Mira Sorrento Place, San Diego, California 92121. Each reference in the
Office Lease to any ____ of this Summary shall have the meaning as set forth in
this Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Office Lease.

 

    

TERMS OF LEASE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

     (References are to the Office Lease)     

1.

   Date:    June 20, 2003.

2.

   Landlord:   

WCB FIVE LIMITED PARTNERSHIP,

a Delaware limited partnership

3.

   Address of Landlord (Section 29.19):   

WCB Five Limited Partnership

c/o WCB Properties

450 Newport Center Drive, Suite 304

Newport Beach, California 92660

Attn: Mr. Ronald A. Lack

4.

   Tenant:   

WOMEN FIRST HEALTHCARE, INC.,

a Delaware corporation.

5.

   Address of Tenant (Section 29.19):   

12220 El Camino Real, Suite 400

San Diego, California 92130

Attention: Ms. Patti Consilvio

(Prior to Lease Commencement Date)

          and          

5355 Mira Sorrento Place, Suite 700

San Diego, CA 92121

Attention: Mr. Charles Caporale, CFO

(After Lease Commencement Date)

6.

   Premises (Article 1):    Approximately 10,998 rentable (9,826 usable) square
feet of space located on the seventh (7th) floor of the West Building (commonly
known as Suite 700), as set forth in Exhibit A attached hereto.

7.

   Term (Article 2).           7.1        Lease Term:    Three (3) years and
four (4) months. If the Lease Commencement Date occurs on a day other than the
first day of the month, then the foregoing time period shall be measured from
the first day of the following month.      7.2        Lease Commencement Date:
   The later of (i) September 1, 2003, or (ii) the date the Premises are Ready
for Occupancy (as defined in Section 4.1 of Exhibit B). The Lease Commencement
Date is anticipated to be September 1, 2003.

 

(i)



--------------------------------------------------------------------------------

8.

   Base Rent (Article 3):     

 

Months of

Lease Term

--------------------------------------------------------------------------------

  

Monthly

Installment of Base Rent

--------------------------------------------------------------------------------

   

Monthly

Rental Rate

per Rentable Square Foot

--------------------------------------------------------------------------------

 

1-12*

   $ 24,745.50 **   $ 2.25 **

13-24

   $ 25,515.36     $ 2.32  

25-36

   $ 26,285.22     $ 2.39  

37-40

   $ 27,055.08     $ 2.46  

 

*   Plus any partial month if the Lease Commencement Date is not the first day
of the month.

 

**   Subject to abatement as provided in Article 3 below.

 

9.

   Additional Rent (Article 4).           9.1        Base Year:    Calendar Year
2004.      9.2        Tenant’s Share:    Approximately 4.17%.

10.

   Security Deposit (Article 21):    $27,055.08.

11.

   Parking Pass Ratio (Article 28):    Four (4) parking passes for every 1,000
usable square feet of the Premises, which equals thirty-nine (39) parking
passes.

12.

   Broker (Section 29.25):   

Burnham Real Estate Services (for Landlord)

The Staubach Company – West, Inc. (for Tenant)

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   REAL PROPERTY, BUILDING AND PREMISES    1

2.

   LEASE TERM    2

3.

   BASE RENT    4

4.

   ADDITIONAL RENT    4

5.

   USE OF PREMISES    8

6.

   SERVICES AND UTILITIES    8

7.

   REPAIRS    11

8.

   ADDITIONS AND ALTERATIONS    11

9.

   COVENANT AGAINST LIENS    12

10.

   INSURANCE    12

11.

   DAMAGE AND DESTRUCTION    14

12.

   NONWAIVER    14

13.

   CONDEMNATION    15

14.

   ASSIGNMENT AND SUBLETTING    15

15.

   SURRENDER OF PREMISES AND REMOVAL OF TENANT’S PROPERTY    17

16.

   HOLDING OVER    17

17.

   ESTOPPEL CERTIFICATES    17

18.

   SUBORDINATION    18

19.

   DEFAULTS; REMEDIES    18

20.

   COVENANT OF QUIET ENJOYMENT    19

21.

   SECURITY ENHANCEMENTS    19

22.

   SUBSTITUTION OF OTHER PREMISES    21

23.

   SIGNS    21

24.

   COMPLIANCE WITH LAW    22

25.

   LATE CHARGES    22

26.

   LANDLORD’S RIGHT TO CURE DEFAULT    22

27.

   ENTRY BY LANDLORD    23

28.

   TENANT PARKING    23

29.

   MISCELLANEOUS PROVISIONS    23

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBITS

   

EXHIBIT A

  OUTLINE OF FLOOR PLAN OF PREMISES AND FIRST REFUSAL SPACE

EXHIBIT B

  TENANT WORK LETTER

EXHIBIT C

  LIST OF PERSONAL PROPERTY

EXHIBIT D

  SUPERIOR RIGHTS

EXHIBIT E

  RULES AND REGULATIONS

EXHIBIT F

  ESTOPPEL CERTIFICATE

 

(i)



--------------------------------------------------------------------------------

INDEX

 

    Page(s)


--------------------------------------------------------------------------------

Abatement Event

  10

Abatement Notice

  10

Additional Rent

  5

Adjustment Dates

  20

Affiliate

  16

Affiliated Assignee

  17

Alterations

  11

Approved Working Drawings

  1

Base Rent

  4

Base Year

  5

Base, Shell and Core

  Exhibit B

BOMA

  1

Brokers

  25

Building

  1

Calendar Year

  5

Common Areas

  1

Communication Equipment

  25

Comparable Transactions

  3

Contractor

  Exhibit B

Control

  17

Cosmetic Alterations

  11

Draft Working Drawings

  Exhibit B

East Building

  1

Election Date

  2

Eligibility Period

  10

Estimate

  7

Estimate Statement

  7

Estimated Excess

  7

Event of Default

  18

Excess

  4

Expense Year

  5

fax

  24

First Refusal Notice

  2

First Refusal Space

  1

Force Majeure

  24

Governmental Requirements

  22

Holidays

  9

HVAC

  9

Improvements

  Exhibit B

Indemnified Claims

  12

Interest Notice

  3

Landlord

  1

Landlord Indemnified Parties

  12

Landlord Parties

  13

Landlord’s Broker

  25

Lease

  1

Lease Commencement Date

  2

Lease Term

  2

Lease Year

  2

Letter of Credit

  20

Notices

  24

Offeror

  2

OP

  17

Operating Expenses

  5

Option Notice

  3

Option Rent

  3

Option Rent Notice

  3

Option Term

  3

Outside Agreement Date

  4

 

(ii)



--------------------------------------------------------------------------------

     Page(s)


--------------------------------------------------------------------------------

Over-Allowance Amount

   Exhibit B

Parking Facilities

   1

Personal Property

   10

Premises

   1

Ready for Occupancy

   Exhibit B

Real Property

   1

Relocation Notice

   21

Renovations

   25

Rent

   5

Review Period

   7

RF

   27

RP

   17

Security Deposit

   19

Security Deposit Laws

   21

SNDA

   18

Space Plan

   Exhibit B

Stated Amount

   20

Statement

   7

Subject Space

   15

Subleasing Costs

   16

Substantial Completion

   Exhibit B

Summary

   1

Superior Leases

   1

Superior Rights

   2

Systems and Equipment

   6

Tax Expenses

   6

Tenant

   1

Tenant Delays

   Exhibit B

Tenant Improvements

   1

Tenant Indemnified Parties

   13

Tenant Parties

   12

Tenant’s Agents

   Exhibit B

Tenant’s Broker

   25

Tenant’s Election Notice

   2

Tenant’s Share

   6

Termination Notice

   21

Terms

   2

Transfer Notice

   15

Transfer Premium

   16

Transferee

   15

Transfers

   15

Utility Expenses

   6

West Building

   1

 

(iii)



--------------------------------------------------------------------------------

SORRENTO TOWERS NORTH

 

OFFICE LEASE

 

This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the “Lease”), dated as of the date set forth in Section 1 of the
Summary, is made by and between WCB FIVE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and WOMEN FIRST HEALTHCARE, INC., a Delaware
corporation (“Tenant”).

 

1.   REAL PROPERTY, BUILDING AND PREMISES

 

1.1 Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6 of the Summary (the “Premises”), which Premises are located in the
“Building,” as that term is defined in this Section 1.1. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto. The
Premises are a part of the building known as Sorrento Towers North located and
addressed at 5355 Mira Sorrento Place, San Diego, California 92121 (“West
Building”), which building and the adjacent building located and addressed at
5375 Mira Sorrento Place (“East Building”) may be collectively referred to
herein as the “Building.” The Building, the parking facilities serving the
Building (“Parking Facilities”), the outside plaza areas, land and other
improvements surrounding the Building which are designated from time to time by
Landlord as common areas appurtenant to or servicing the Building, and the land
upon which any of the foregoing are situated, are herein sometimes collectively
referred to as the “Real Property.” Tenant is hereby granted the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators,
restrooms and other public or common areas located on the Real Property (“Common
Areas”). Landlord reserves the right to make alterations or additions to or to
change the location of elements of the Real Property provided that doing so does
not materially and adversely affect Tenant’s use of or access to the Premises or
result in an increase in Tenant’s Share of the Excess, unless such alterations,
additions or changes are required to comply with law.

 

1.2 Condition of the Premises. Except as specifically set forth in this Lease
and in the Tenant Work Letter attached hereto as Exhibit B, Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Tenant also acknowledges that Landlord has made
no representation or warranty (express or implied) regarding (i) the condition
of the Premises or the Real Property except as specifically set forth in this
Lease and the Tenant Work Letter or (ii) the suitability or fitness of the
Premises or the Real Property for the conduct of Tenant’s business. Any existing
leasehold improvements in the Premises as of the date of this Lease, together
with the Improvements to be constructed pursuant to the Tenant Work Letter, may
be collectively referred to herein as the “Tenant Improvements.” Notwithstanding
the foregoing, Landlord shall deliver the Premises to Tenant with the HVAC,
electrical and plumbing systems located in the Premises in good working order.
If, upon Landlord’s delivery of the Premises to Tenant, such systems are not in
good working order and Tenant notifies Landlord within sixty (60) days after the
Lease Commencement Date that such systems are not in good working order,
Landlord shall, at Landlord’s sole cost and expense and as Tenant’s sole remedy
therefor, put such systems in good working order. The operating hours for the
Common Areas shall be the same hours as specified in Section 6.1.1 below.

 

1.3 Verification of Rentable Square Feet of Premises and Building. For purposes
of this Lease, “rentable square feet” shall mean “rentable area” calculated
pursuant to the Standard Method for Measuring Floor Area in Office Buildings,
ANSI/BOMA Z65.1 - 1996 (“BOMA”). Landlord represents and warrants that
Landlord’s space measurement consultant, Stevenson Systems, Inc., has measured
the Premises and Building in accordance with BOMA and that the measurements
stated in this Lease reflect those measurements.

 

1.4 Continuing Right of First Refusal. Landlord hereby grants to Tenant, during
the initial Lease Term only, a right of first refusal with respect to the
contiguous space located on the seventh (7th) floor of the West Building and
known as Suite 770 containing approximately 3,185 rentable square feet, as
further outlined on Exhibit A attached hereto and made a part hereof
(collectively, the “First Refusal Space”). Notwithstanding the foregoing, (i)
such first refusal right shall commence only following the expiration or earlier
termination of (A) any existing lease pertaining to the First Refusal Space, and
(B) as to any First Refusal Space which is vacant as of the date of this Lease,
the first lease pertaining to any portion of such First Refusal Space entered
into by Landlord after the date of this Lease (collectively, the “Superior
Leases”), including any renewal or extension of such existing or future lease,
whether or not such renewal or extension is pursuant to an express written
provision in such lease, and regardless of whether any such renewal or extension
is consummated pursuant to a lease amendment or a new lease, and (ii) such first
refusal right shall be subordinate and secondary to all rights of expansion,
first refusal, first offer or similar rights granted to the tenant(s) of the
Superior Leases



--------------------------------------------------------------------------------

or any other leases in existence as of the date of this Lease (the rights
described in items (i) and (ii), above to be known collectively, for purposes of
this Section 1.4 only, as “Superior Rights”). All Superior Rights are identified
on Exhibit D attached hereto. Tenant’s right of first refusal shall be on the
terms and conditions set forth in this Section 1.4.

 

1.4.1 Procedure. Landlord shall notify Tenant (the “First Refusal Notice”) from
time to time when Landlord receives a proposal from a bonafide prospective
tenant (“Offeror”) that Landlord would consider for all or any portion of the
First Refusal Space, where no holder of a Superior Right desires to lease such
space. The First Refusal Notice shall describe the space which is the subject of
the proposal (which may include space outside of the First Refusal Space) and
shall set forth the terms and conditions (including the proposed lease term) set
forth in the proposal from the Offeror (collectively, the “Terms”).
Notwithstanding the foregoing, Landlord’s obligation to deliver the First
Refusal Notice shall not apply during the last eight (8) months of the initial
Lease Term unless Tenant has delivered an Interest Notice pursuant to Section
2.2.2 of this Lease nor during the period following Landlord’s delivery of the
Option Rent Notice to Tenant pursuant to Section 2.2.2 unless and until Tenant
has delivered to Landlord the Option Notice pursuant to Section 2.2.2 .
Notwithstanding anything herein to the contrary, Tenant may only exercise its
right of first refusal with respect to all of the space described in the First
Refusal Notice, and not a portion thereof.

 

1.4.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first refusal with respect to the space described in the First Refusal Notice,
then within five (5) business days after delivery of the First Refusal Notice to
Tenant (the “Election Date”), Tenant shall deliver written notice to Landlord
(“Tenant’s Election Notice”) pursuant to which Tenant shall elect either to (i)
lease the entire space described in the First Refusal Notice upon the Terms set
forth in the First Refusal Notice or (ii) refuse to lease such space identified
in the First Refusal Notice, in which event Landlord may lease such space to any
person or entity on any terms Landlord desires, provided such terms are not
materially more favorable to the tenant than the Terms; if Landlord proposes to
lease such space on any terms that are materially more favorable to the tenant
than the Terms, then Landlord shall deliver a new First Refusal Notice to
Tenant. If Tenant does not so respond in writing to Landlord’s First Refusal
Notice by the Election Date, Tenant shall be deemed to have elected the option
described in clause (ii) above. If no lease is ultimately entered into relative
to such space within six (6) months after Tenant receives the First Refusal
Notice, then Tenant’s first refusal right will apply to any subsequent
negotiations relative to such space, including reinstatement of Tenant’s right
to receive an updated First Refusal Notice. Landlord shall not lease any portion
of the First Refusal Space, except in accordance herewith.

 

1.4.3 Lease of First Refusal Space. If Tenant timely exercises Tenant’s right to
lease the space described in the First Refusal Notice as set forth herein,
Landlord and Tenant shall execute an amendment to this Lease incorporating into
this Lease the Terms applicable to such space.

 

1.4.4 Termination of Right of First Refusal. The right of first refusal granted
herein shall terminate as to a particular First Refusal Space upon Landlord’s
leasing of such space in accordance with the terms hereof, but shall remain in
effect for any subsequent availability of all or any portion of the remaining
First Refusal Space; provided, however, that if after Tenant’s failure to
exercise the right of first refusal as to a particular First Refusal Space
Landlord leases such space, then upon the expiration of the term of such lease
Tenant’s right of first refusal shall again apply to such space, subject,
however to the Superior Rights and the prior right of the tenant under such
lease to renew the term thereof, regardless of whether such renewal is pursuant
to an express provision in such lease or pursuant to a lease amendment or new
lease. Tenant shall not have the right to lease the First Refusal Space if, as
of the date of the attempted exercise of any right of first refusal by Tenant,
or, at Landlord’s option, as of the scheduled date of delivery of such First
Refusal Space to Tenant, an uncured Event of Default exists, Tenant or an
Affiliate does not physically occupy the entire Premises, if any portion of the
Premises is subject to a sublease (other than to an Affiliate), if the Lease has
been assigned (other than to an Affiliate), or if any portion of the Premises
has been recaptured pursuant to Section 14.4.

 

2.   LEASE TERM

 

2.1 Initial Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease except for the provisions of this Lease relating to
the payment of Rent. The term of this Lease (the “Lease Term”) shall be for the
period of time set forth in Section 7.1 of the Summary and shall commence on the
date (the “Lease Commencement Date”) set forth in Section 7.2 of the Summary
(subject, however, to the terms of the Tenant Work Letter, if applicable), and
shall terminate upon the expiration of the Lease Term, unless this Lease is
sooner terminated as hereinafter provided. For purposes of this Lease, the term
“Lease Year” shall mean each consecutive twelve (12) month period during the
Lease Term; provided, however, that if the Lease Commencement Date is not the
first day of the month, then the first Lease Year shall commence on

 

-2-



--------------------------------------------------------------------------------

the Lease Commencement Date and end on the last day of the twelfth month
thereafter and the second and each succeeding Lease Year shall commence on the
first day of the next calendar month; and further provided that the last Lease
Year shall end on the last day of the Lease Term (for example, if the Lease
Commencement Date is April 15, the first Lease Year will be April 15 through
April 30 of the following year, and each succeeding Lease Year will be May 1
through April 30. If Landlord is unable to deliver possession of the Premises to
Tenant on or before the anticipated Lease Commencement Date as set forth in
Section 7.2 of the Summary, Landlord shall not be subject to any liability for
its failure to do so and such failure shall not affect the validity of this
Lease nor the obligations of Tenant hereunder. Notwithstanding the foregoing:
(i) in the event the Lease Commencement Date has not occurred by November 1,
2003, for any reason other than Tenant Delays or Force Majeure, then for each
day of delay in the Lease Commencement Date beyond November 1, 2003, that is not
caused by Tenant Delays or Force Majeure, Tenant shall be entitled to an
abatement of Base Rent (commencing upon the Lease Commencement Date) equal to
one (1) day’s worth of Base Rent (calculated on a thirty (30) day month) for
each day of such delay, up to a maximum of ninety (90) days; and (ii) in the
event the Lease Commencement Date has not occurred by February 1, 2004 for any
reason other than Tenant Delays or Force Majeure, then Tenant may terminate this
Lease by giving Landlord written notice thereof at any time prior to the Lease
Commencement Date, in which event Landlord shall return to Tenant the first
installment of Base Rent and Security Deposit previously paid by Tenant to
Landlord and neither party shall have any further obligations to the other
hereunder. At any time during the Lease Term, Landlord may deliver to Tenant a
notice of Lease Term dates, which notice Tenant shall execute and return to
Landlord within five (5) business days of receipt thereof; if Tenant fails to
execute and return such notice within such time period, the information
contained in such notice shall be deemed correct and binding upon Tenant.

 

2.2 Option Term. Landlord hereby grants to Tenant one (1) option to extend the
Lease Term for a period of three (3) years (“Option Term”), which option shall
be exercisable only by written notice (“Option Notice”) delivered by Tenant to
Landlord as provided in Section 2.2.2 below. Tenant shall not have the rights
contained in this Section 2.2 if, as of the date of the Option Notice an uncured
Event of Default exists, Tenant or an Affiliate does not physically occupy at
least fifty percent (50%) of the Premises, if more than fifty percent (50%) of
the Premises is subject to a sublease (other than to an Affiliate), if the Lease
has been assigned (other than to an Affiliate), or if more than fifty percent
(50%) of the Premises has been recaptured pursuant to Section 14.4 below.

 

2.2.1 Option Rent. The Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the fair market rent for the Premises and the
parking passes as of the commencement date of the Option Term. The fair market
rent shall be the rental rate, as of the commencement of the Option Term, that a
willing, non-renewal and unaffiliated tenant would pay to a willing landlord for
comparable non-sublease, non-encumbered space (including factors such as size,
level and condition of improvement, quality and floor height), for a comparable
use, for a comparable period of time (“Comparable Transactions”), located in
other first-class, high-rise office buildings with comparable vacancy factors in
the Sorrento Mesa area of San Diego. The determination of fair market rent of
the Premises shall take into account all concessions available for comparable
space, including any free rent periods or tenant improvement allowances.

 

2.2.2 Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice (“Interest Notice”) to Landlord no sooner than twelve
(12) months and no later than eight (8) months prior to the expiration of the
then current Lease Term, stating that Tenant is interested in exercising its
option; (ii) Landlord, after receipt of the Interest Notice, shall deliver
notice (the “Option Rent Notice”) to Tenant setting forth Landlord’s
determination of the Option Rent; and (iii) if Tenant wishes to exercise such
option, Tenant shall, within thirty (30) days after Tenant’s receipt of the
Option Rent Notice, exercise the option by delivering the Option Notice to
Landlord and upon, and concurrent with, such exercise, Tenant may, at its
option, object to the Option Rent determined by Landlord. If Tenant exercises
the option to extend but objects to the Option Rent contained in the Option Rent
Notice, then the Option Rent shall be determined as set forth in Section 2.2.3
below. Failure of Tenant to deliver the Interest Notice to Landlord on or before
the date specified in (i) above or to deliver the Option Notice to Landlord on
or before the date specified in (iii) above shall be deemed to constitute
Tenant’s failure to exercise its option to extend. If Tenant timely and properly
exercises its option to extend, the Lease Term, subject to Section 2.2.3 below,
shall be extended for the Option Term upon all of the terms and conditions set
forth in this Lease, except that the Rent shall be as indicated in the Option
Rent Notice or as determined in accordance with Section 2.2.3, as applicable,
and all references herein to the Lease Term shall include the Option Term.

 

2.2.3 Determination of Option Rent. In the event Tenant exercises its option to
extend but objects to Landlord’s determination of the Option Rent concurrently
with its exercise of the option to extend, Landlord and Tenant shall attempt to
agree in good faith upon the Option Rent. If Landlord and Tenant fail to reach
agreement within twenty (20) days following Tenant’s delivery of the Option
Notice (the “Outside

 

-3-



--------------------------------------------------------------------------------

Agreement Date”), then each party shall make a separate determination of the
Option Rent, within ten (10) business days after the Outside Agreement Date,
concurrently exchange such determinations and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7
below.

 

2.2.3.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five (5)
year period ending on the date of such appointment in the leasing of commercial
high-rise properties in San Diego. The determination of the arbitrators shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Option
Rent is the closest to the actual fair market rent, as determined by the
arbitrators, taking into account the requirements of Section 2.2.1 of this
Lease. Each such arbitrator shall be appointed within fifteen (15) business days
after the applicable Outside Agreement Date.

 

2.2.3.2 The two (2) arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.

 

2.2.3.3 The three (3) arbitrators shall within five (5) days of the appointment
of the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent and shall notify Landlord and
Tenant thereof.

 

2.2.3.4 The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

2.2.3.5 If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord
and Tenant.

 

2.2.3.6 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the Option Rent
to be decided shall be forthwith submitted to arbitration under the provisions
of the American Arbitration Association, but subject to the instruction set
forth in this Section 2.2.3.

 

2.2.3.7 The cost of arbitration shall be paid by Landlord and Tenant equally.

 

3.   BASE RENT

 

Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, monthly installments of base rent (“Base
Rent”) as set forth in Section 8 of the Summary, in advance on or before the
first day of each and every month during the Lease Term, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
(or if the first full month of the Lease Term is within a free rent period, then
the Base Rent for the first full month which occurs after the expiration of any
free rent period) shall be paid at the time of Tenant’s execution of this Lease.
If any rental or other payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
rental or other payment is for a period which is shorter than one month, then
the rental or other payment for any such fractional month shall be a
proportionate amount of a full calendar month’s rental or other payment based on
the proportion that the number of days in such fractional month bears to the
number of days in the calendar month during which such fractional month occurs.
Notwithstanding anything to the contrary contained herein and provided that
Tenant faithfully performs all of the terms and conditions of this Lease,
Landlord hereby agrees to abate Tenant’s obligation to pay monthly Base Rent for
the second (2nd) through fifth (5th) full months of the initial Lease Term.
During such abatement periods, Tenant shall still be responsible for the payment
of all of its other monetary obligations under this Lease. In the event of a
default by Tenant under the terms of this Lease that results in early
termination pursuant to the provisions of Section 19.1 of this Lease, then as a
part of the recovery set forth in Section 19.2 of this Lease, Landlord shall be
entitled to the recovery of the monthly Base Rent abated under the provisions of
this Article 3.

 

4.   ADDITIONAL RENT

 

4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay as additional rent for each Calendar Year after
the Base Year Tenant’s Share of the annual Operating Expenses, Utility Expenses
and Tax Expenses that are in excess of the amount of Operating Expenses, Utility
Expenses and Tax Expenses, respectively applicable to the Base Year (the
“Excess”). Such additional rent, together with any and all other amounts payable
by Tenant to Landlord pursuant to the terms of this Lease, shall

 

-4-



--------------------------------------------------------------------------------

be hereinafter collectively referred to as the “Additional Rent.” The Base Rent
and Additional Rent are herein collectively referred to as the “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner, time and place as the Base Rent. Without
limitation on other obligations of Tenant which shall survive the expiration of
the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive the expiration of the Lease Term. If the
Lease Term is not coterminous with the last Expense Year, then Tenant’s share of
the Excess for the last Expense Year shall be adjusted accordingly.

 

4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

 

4.2.1 “Base Year” shall mean the calendar year set forth in Section 9.1 of the
Summary.

 

4.2.2 “Calendar Year” shall mean each calendar year commencing with the Base
Year in which any portion of the Lease Term falls, through and including the
calendar year in which the Lease Term expires.

 

4.2.3 “Expense Year” shall mean each Calendar Year, provided that Landlord, upon
notice to Tenant, may change the Expense Year from time to time to any other
twelve (12) consecutive-month period, and, in the event of any such change,
Tenant’s Share of Operating Expenses, Utility Expenses and Tax Expenses shall be
equitably adjusted for any Expense Year involved in any such change.

 

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord incurs or which accrue during any Expense Year
because of or in connection with the ownership, management, maintenance, repair,
restoration or operation of the Real Property, and the cost of any capital
improvements (A) which are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Real Property, (B) made to the
Real Property after the Lease Commencement Date that are required under any
governmental law or regulation that was not in effect on the Commencement Date
or (C) for the refurbishment or replacement of Real Property improvements or
amenities; provided, however, that if any such cost described in (A), (B) or (C)
above is a capital expenditure, such cost shall be amortized (including interest
on the unamortized cost at the prime rate specified in Section 25 plus four (4)
percentage points) over its useful life as Landlord shall reasonably determine.
If the Building is less than ninety-five percent (95%) occupied during any
portion of any Expense Year including the Base Year, Landlord shall make an
appropriate adjustment to the variable components of Operating Expenses or
Utility Expenses (as defined below) for such year, employing sound accounting
and management principles, to determine the amount of Operating Expenses or
Utility Expenses that would have been paid had the Building been ninety-five
percent (95%) occupied.

 

Notwithstanding anything above to the contrary, Operating Expenses shall not
include (1) the cost of providing any service directly to and paid directly by
any tenant (outside of such tenant’s Operating Expenses payments); (2) the cost
of any items for which Landlord is reimbursed by insurance proceeds,
condemnation awards, a tenant of the Building, or otherwise to the extent so
reimbursed; (3) any real estate brokerage commissions or other costs incurred in
procuring tenants, or any fee in lieu of commissions; (4) ground lease payments
(if any); (5) costs of items considered capital repairs, replacements,
improvements and equipment under generally accepted accounting principles
consistently applied except as expressly included in Operating Expenses pursuant
to the definition above; (6) costs incurred by Landlord due to the violation by
Landlord or any tenant of the terms and conditions of any lease of space in the
Building or any law, code, regulation, ordinance or the like that would not have
been incurred but for such violation; (7) Landlord’s general corporate overhead;
(8) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord (other than in the parking facility for the
Building); (9) bad debt expenses and interest, principal, points and fees on
debts (except in connection with the financing of items which may be included in
Operating Expenses) or amortization on any ground lease, mortgage or mortgages
or any other debt instrument encumbering the Building (including the Real
Property on which the Building is situated); (10) marketing costs, including
leasing commissions and attorneys’ fees in connection with the negotiation and
preparation of letters, deal memos, letters of intent, leases, subleases and/or
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Building; (11)
costs, including permit, license and inspection costs, incurred with respect to
the installation of other tenants’ or occupants’ improvements made for tenants
or other occupants in the Building or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants in the Building; (12) any costs expressly excluded from
Operating Expenses elsewhere in this Lease; (13) costs of any items (including,
but not limited to, costs incurred by Landlord for the repair of damage to the
Building) to the extent Landlord receives

 

-5-



--------------------------------------------------------------------------------

reimbursement from insurance proceeds or from a third party (except that any
deductible amount under any insurance policy shall be included within Operating
Expenses); (14) rentals and other related expenses for leasing an HVAC system,
elevators, or other items (except when needed in connection with normal repairs
and maintenance of the Building) which if purchased, rather than rented, would
constitute a capital improvement not included in Operating Expenses pursuant to
this Lease; (15) depreciation, amortization and interest payments, except as
specifically included in Operating Expenses pursuant to the terms of this Lease
and except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party, where such depreciation, amortization and interest
payments would otherwise have been included in the charge for such third party’s
services, all as determined in accordance with generally accepted accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life; (16) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged for
directly but which are provided to another tenant or occupant of the Building,
without charge; (17) electric power costs or other utility costs for which any
tenant directly contracts with the local public service company (but Landlord
shall have the right to “gross up” as if such space was vacant); (18) costs
(including in connection therewith all attorneys’ fees and costs of settlement,
judgments and/or payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to another tenant of the Building; (19) costs incurred
in connection with the original construction of the Building; (20) costs of
correcting defects in or inadequacy of the initial design or construction of the
Building; and (21) costs incurred: (x) to comply with applicable laws with
respect to any hazardous materials which were in existence in, on, under or
about the Real Property (or any portion thereof) prior to the Lease Commencement
Date, and were of such a nature that a federal, state or municipal governmental
or quasi-governmental authority, if it had then had knowledge of the presence of
such hazardous materials, in the state, and under the conditions that they then
existed in, on, under or about the Real Property, would have then required the
removal, remediation or other action with respect thereto; and/or (y) with
respect to hazardous materials which are disposed of or otherwise introduced
into, on, under or about the Real Property after the date hereof by or on behalf
of Landlord and are of such a nature, at time of disposition or introduction,
that a federal, state or municipal governmental or quasi-governmental authority,
if it had then had knowledge of the presence of such hazardous materials, in the
state, and under the conditions, that they then existed in, on, under or about
the Real Property, would have then required the removal, remediation or other
action with respect thereto; provided, however, Operating Expenses shall include
costs incurred in connection with the clean-up, remediation, monitoring,
management and administration of (and defense of claims related to) the presence
of hazardous materials used by Landlord after the date hereof (provided such use
is not negligent) in connection with the operation, repair and maintenance of
the Real Property to perform Landlord’s obligations under this Lease (such as,
without limitation, fuel oil for generators, cleaning solvents, and lubricants)
and which are customarily found or used in first class office buildings.

 

4.2.5 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Real Property
in whole or in part.

 

4.2.6 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Real
Property), which Landlord shall pay during any Expense Year because of or in
connection with the ownership, leasing and operation of the Real Property or
Landlord’s interest therein. Tax Expenses shall not include (i) income,
franchise, transfer, inheritance or capital stock taxes, (ii) any excise taxes
on Landlord’s gross or net rentals or other income and (iii) any interest, fines
or penalties assessed as a result of Landlord’s failure to make payments of Tax
Expenses in a timely manner

 

4.2.7 “Utility Expenses” shall mean the cost of supplying all utilities to the
Real Property (other than utilities for which tenants of the Building are
separately metered), including utilities for the heating, ventilation and air
conditioning system for the Building and each tenant’s premises.

 

4.2.8 “Tenant’s Share” shall mean the percentage set forth in Section 9.2 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises by

 

-6-



--------------------------------------------------------------------------------

100 and dividing the product by the total rentable square feet in the Building.
The total rentable square feet in the Building as of the date hereof is 264,007.

 

4.2.9 Adjustment of Base Year Operating Expenses. Operating Expenses for the
Base Year shall be adjusted as follows:

 

(a) If Landlord incurs expenses associated with or relating to separate items,
categories, or subcategories of Operating Expenses that were not part of
Operating Expenses during the Base Year or were part of Operating Expenses for
only a portion of the Base Year, and provided such items, categories or
subcategories were customarily included as operating expenses of other
first-class high-rise office buildings in the Sorrento Mesa area of San Diego
during the Base Year, then Operating Expenses for the Base Year shall be
considered to be increased by the amounts that Landlord would have incurred
during the Base Year with respect to such expenses had those separate items,
categories, or subcategories of Operating Expenses been included in Operating
Expenses during the entire Base Year; and

 

(b) If any portion of the Building is covered by a warranty at any time during
the Base Year, Operating Expenses for the Base Year shall be considered to be
increased by the amount that Landlord would have incurred during the Base Year
with respect to the items or matters covered by the warranty had the warranty
not been in effect during the Base Year.

 

4.3 Payment of Additional Rent.

 

4.3.1 Intentionally Omitted.

 

4.3.2 Statement of Actual Expenses and Payment by Tenant. Landlord shall give to
Tenant within ninety (90) days following the end of each Expense Year, a
statement (the “Statement”) which shall state the Operating Expenses, Utility
Expenses and Tax Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount, if any, of any Excess. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term, if
an Excess is present, Tenant shall pay, with its next installment of Base Rent
due (or within thirty (30) days of receipt if the Lease Term has expired prior
to Tenant’s receipt of the Statement), the full amount of the Excess for such
Expense Year, less the amounts, if any, paid during such Expense Year as
Estimated Excess. If the amount of the Estimated Excess paid by Tenant for any
Expense Year is greater than the full amount of the Excess for such Expense
Year, then Landlord shall reimburse Tenant for the difference when Landlord
delivers the Statement for such Expense Year to Tenant or, at Landlord’s option,
credit such excess against Tenant’s next installments of Estimated Excess. The
failure of Landlord to timely furnish the Statement or the Estimated Statement
for any Expense Year shall not prejudice Landlord from enforcing its rights
under this Article 4. The provisions of this Section 4.3.2 shall survive the
expiration or earlier termination of the Lease Term.

 

4.3.3 Statement of Estimated Expenses. In addition, Landlord shall endeavor to
give Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Operating Expenses, Utility Expenses and Tax Expenses for the
then-current Expense Year shall be and the estimated Excess (the “Estimated
Excess”). If pursuant to the Estimate Statement an Estimated Excess is
calculated for the then-current Expense Year, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.3.3). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year to the month of
such payment, both months inclusive, and shall have twelve (12) as its
denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Excess set forth in the previous Estimate
Statement delivered by Landlord to Tenant. Landlord shall provide no more than
two (2) Estimate Statements for any Expense Year.

 

4.3.4 Audit Right. Within one hundred twenty (120) days after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm), designated by Tenant, may, after reasonable notice
to Landlord and at reasonable times, inspect Landlord’s records (pertaining to
Landlord’s calculation of Operating Expenses, Utility Expenses and Tax Expenses)
at Landlord’s offices, provided that Tenant is not then in default after
expiration of all applicable cure periods and provided further that Tenant and
such accountant or representative shall, and each of them shall use their
commercially reasonable efforts to cause their respective agents and employees
to, maintain all information contained in Landlord’s records in strict
confidence. Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord’s records one (1) time during any twelve (12) month period.

 

-7-



--------------------------------------------------------------------------------

Tenant’s failure to dispute the amounts set forth in any Statement within the
Review Period shall be deemed to be Tenant’s approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, but within thirty (30) days after
the Review Period, Tenant notifies Landlord in writing that Tenant still
disputes such amounts, a certification as to the proper amount shall be made, at
Tenant’s expense, by an independent certified public accountant selected by
Landlord and who is a member of a nationally or regionally recognized accounting
firm. Landlord shall cooperate in good faith with Tenant and the accountant to
provide Tenant and the accountant with the information upon which the
certification is to be based. However, if such certification by the accountant
proves that the total amount of Operating Expenses, Utility Expenses and Tax
Expenses set forth in the Statement were overstated by more than five percent
(5%), then the actual, documented and reasonable cost of the accountant and such
certification shall be paid for by Landlord. Promptly following the parties
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification. In no event shall Landlord or its property
manager be required to (i) photocopy any accounting records or other items or
contracts, (ii) create any ledgers or schedules not already in existence, (iii)
incur any costs or expenses relative to such inspection, or (iv) perform any
other tasks other than making available such accounting records as are described
in this paragraph. Landlord shall not liable for the payment of any contingency
fee payments to any auditor or consultant of Tenant. The provisions of this
Section shall be the sole method to be used by Tenant to dispute the amount of
Operating Expenses, Utility Expenses and Tax Expenses payable by Tenant under
this Lease, and Tenant waives any other rights or remedies relating thereto.

 

4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when: (i) said taxes are measured by or reasonably
attributable to the cost or value of Tenant’s equipment, furniture, fixtures and
other personal property located in the Premises, or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, to the
extent the cost or value of such leasehold improvements exceeds the cost or
value of a building standard build-out as determined by Landlord regardless of
whether title to such improvements shall be vested in Tenant or Landlord; (ii)
said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property (including the
Parking Facilities); or (iii) said taxes are assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

5.   USE OF PREMISES

 

5.1 Permitted Use. Tenant shall use the Premises solely for general office
purposes consistent with the character of the Building as a first-class office
building, and Tenant shall not use or permit the Premises to be used for any
other purpose or purposes whatsoever.

 

5.2 Prohibited Uses. Tenant further covenants and agrees that it shall not use,
or suffer or permit any person or persons to use, the Premises, the Parking
Facilities or any other Common Areas or any part thereof for any use or purpose
contrary to the rules and regulations attached hereto as Exhibit E reasonably
established by Landlord for the daily operation and maintenance of the Real
Property and which do not materially adversely affect or restrict Tenant’s use
of the Common Areas or the Premises, or in violation of any federal, state or
local laws, or any recorded covenants, conditions and restrictions or ground or
underlying leases affecting the Real Property as of the date hereof and any
future recorded covenants, conditions and restrictions or ground or underlying
leases of which Landlord has given Tenant a copy to the extent the provisions of
such future documents do not materially adversely affect or restrict Tenant’s
use of the Common Areas or the Premises. Tenant shall not use or allow Tenant
Parties to use any part of the Premises or the Real Property for the storage,
use, treatment, manufacture or sale of any hazardous or toxic material.
Notwithstanding the foregoing, Tenant may use and store in the Premises
reasonable amounts of hazardous or toxic materials that are customarily used in
offices or office machines. All such hazardous or toxic materials used in the
Premises shall be stored and used in compliance with all applicable laws.

 

6.   SERVICES AND UTILITIES

 

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days during the Lease Term, unless otherwise stated below.

 

-8-



--------------------------------------------------------------------------------

6.1.1 Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating, ventilation and air conditioning
(“HVAC”) to the Premises and all enclosed Common Areas in amounts required for
the use and occupancy of the Premises for normal, first-class office purposes,
from Monday through Friday, during the period from 8:00 a.m. to 6:00 p.m., and
on Saturday during the period from 9:00 a.m. to 1:00 p.m., except for the date
of observation of New Year’s Day, Presidents’ Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, Christmas Day and other locally or nationally
recognized holidays (collectively, the “Holidays”).

 

Landlord shall use reasonable efforts to cause the Building’s HVAC system and
the indoor air quality of the Common Areas of the Building and Premises to meet
the standards of air quality consistent with other first-class buildings in the
Sorrento Mesa area of San Diego, for the entire Lease Term and for any periods
during which Tenant occupies the Premises before the Lease Commencement Date.
Landlord shall further comply with any current or future laws, ordinances,
rules, and regulations concerning office building indoor air quality,
promulgated by any government authority having jurisdiction over, and applicable
to, the Building.

 

6.1.2 Landlord shall provide adequate electrical wiring and facilities for
normal general office use, and electricity at levels consistent with normal
general office use.

 

6.1.3 Landlord shall provide city potable water from the regular Building
outlets for drinking, lavatory and toilet purposes.

 

6.1.4 Landlord shall provide janitorial services five (5) days per week, except
the date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with other comparable buildings in the
vicinity of the Building.

 

6.1.5 Landlord shall provide nonexclusive automatic passenger elevator service
at all times.

 

6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord in a reasonable and customary manner.

 

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the electricity or water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease. Landlord shall, as part of the construction of the
Improvements (as defined in the Tenant Work Letter), install (i) a supplemental
HVAC system in the Premises to provide 24-hour air conditioning to the portion
of the Premises housing Tenant’s dedicated computer/display room, and (ii) a
separate utility meter to measure the amount of electricity costs consumed by
such supplementary system which is allocable to the provision of the 24-hour air
conditioning to Tenant’s dedicated computer/display room. Tenant shall pay the
electricity costs measured by such separate utility meter directly to the
provider. Except as provided in the penultimate sentence of this Section 6.2, if
Tenant uses water or heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption, and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, including the cost of such
additional metering devices. If Tenant desires to use HVAC during hours other
than those for which Landlord is obligated to supply such utilities pursuant to
the terms of Section 6.1 of this Lease, Tenant shall give Landlord such prior
notice, as Landlord shall from time to time reasonably establish as appropriate,
of Tenant’s desired use and Landlord shall supply such utilities to Tenant at
such hourly, full-floor cost to Tenant as Landlord shall from time to time
establish (based upon Landlord’s actual costs in providing such utilities),
which is currently $25.00 per hour. Amounts payable by Tenant to Landlord for
such use of additional utilities shall be deemed Additional Rent hereunder and
shall be billed on a monthly basis.

 

6.3 Interruption of Use. Except as otherwise provided in Section 6.8 below,
Tenant agrees that Landlord shall not be liable for any damages incurred by
Tenant, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any utility or service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof; and such
failures or delays or diminution shall never be deemed to constitute an eviction
or disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.

 

-9-



--------------------------------------------------------------------------------

6.4 Additional Services. Landlord shall also have the exclusive right, but not
the obligation, to provide any additional services which may be required by
Tenant for locksmithing and repairs and maintenance that may affect the Systems
and Equipment or the structural components of the Building, provided that
Tenant, as Additional Rent, shall pay to Landlord upon billing, the sum of all
costs to Landlord of such additional services plus an administration fee.

 

6.5 Tenant’s Use of Furniture and Equipment in the Premises. During the Lease
Term, Tenant may, at no additional charge, use the personal property identified
on Exhibit C attached hereto (the “Personal Property”). Provided Tenant fulfills
all of its obligations under this Lease, title to the Personal Property shall
become vested in Tenant upon the natural expiration of this Lease. Tenant shall
maintain the Personal Property in good condition and repair (ordinary wear and
tear excepted) and shall not remove the Personal Property from the Premises. If
any item of the Personal Property is damaged, Tenant shall repair or replace
(with a comparable replacement) such item. In the event Tenant has not fulfilled
all of its obligations under this Lease upon the natural expiration of this
Lease, or if this Lease terminates prior to its natural expiration, the Personal
Property shall remain the property of Landlord. Tenant acknowledges that
Landlord has made no representation or warranty (express or implied) regarding
the condition of the Personal Property or the suitability of the Personal
Property for Tenant’s use.

 

6.6 Standard of Operation. Landlord agrees that it will cause the Real Property
to be operated and managed, and services provided, in a manner consistent with
that of a reasonably prudent building manager of an office building located in
the San Diego area, and in a manner which is efficient and reasonably controls
Operating Expenses which Tenant is obligated to pay Landlord pursuant to this
Lease but is consistent with the character of the Building as a first-class
office building.

 

6.7 Offset. Notwithstanding any other provision of this Lease, if Landlord fails
to pay any amount of money to Tenant that a court of competent jurisdiction
finally determines is owed from Landlord to Tenant after any applicable appeal
of such determination, and if Landlord fails to pay such amount to Tenant within
thirty (30) days after Tenant delivers written notice to Landlord of such court
determination, then Tenant shall be entitled to apply against the Rent
(including Base Rent) and other amounts owing from Tenant to Landlord next due
and owing under this Lease, in monthly increments not to exceed thirty-five
percent (35%) of Base Rent payable for each applicable month. Such unpaid
amounts shall bear interest until paid at a rate equal to the prime rate
established from time to time by Wells Fargo Bank (or if Wells Fargo ceases to
exist or to publish such a rate, then the rate published by the largest
federally chartered banking institution in California) plus four percent (4%)
per annum, provided that in no case shall such rate be higher than the highest
rate permitted by applicable law.

 

6.8 Abatement. An “Abatement Event” shall be defined as an event that prevents
Tenant from using the Premises or any portion thereof, as a result of any
failure to provide services or access to the Premises, where (i) Tenant does not
actually use the Premises or such portion thereof, and (ii) such event is caused
by the negligence or willful misconduct of Landlord, its agents, employees or
contractors or the performance of Renovations pursuant to Section 29.18. Tenant
shall give Landlord and any mortgagee of Landlord (of whom Tenant is notified)
notice (“Abatement Notice”) of any such Abatement Event, and if such Abatement
Event continues beyond the “Eligibility Period” (as that term is defined below),
then the Base Rent and Tenant’s Share of Operating Expenses, Utility Expenses
and/or Tax Expenses shall be abated entirely or reduced, as the case may be,
after expiration of the Eligibility Period for such time that Tenant continues
to be so prevented from using, and does not use, the Premises or a portion
thereof, in the proportion that the rentable area of the portion of the Premises
that Tenant is prevented from using, and does not use, bears to the total
rentable area of the Premises; provided, however, in the event that Tenant is
prevented from using, and does not use, a portion of the Premises for a period
of time in excess of the Eligibility Period and the remaining portion of the
Premises is not sufficient to allow Tenant to effectively conduct its business
therein, and if Tenant does not conduct its business from such remaining
portion, then for such time after expiration of the Eligibility Period during
which Tenant is so prevented from effectively conducting its business therein,
the Base Rent and Tenant’s Share of Operating Expenses, Utility Expenses and/or
Tax Expenses for the entire Premises shall be abated entirely for such time as
Tenant continues to be so prevented from using, and does not use, the Premises.
If, however, Tenant reoccupies any portion of the Premises during such period,
the Base Rent and Tenant’s Share of Operating Expenses, Utility Expenses and/or
Tax Expenses allocable to such reoccupied portion, based on the proportion that
the rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Notwithstanding anything to the
contrary contained herein, if Landlord is diligently pursuing the repair of such
utilities or services and Landlord provides substitute services reasonably
suitable for Tenant’s purposes as reasonably determined by Landlord, for example
bringing in portable air conditioning or heating equipment, then there shall be
no abatement of Base Rent or Tenant’s Share of Operating Expenses, Utility
Expenses and/or Tax Expenses. The term “Eligibility Period” shall mean a period
of five (5) consecutive business days after

 

-10-



--------------------------------------------------------------------------------

Landlord’s and Landlord’s mortgagee’s (if applicable), receipt of the applicable
Abatement Notice. Such right to abate Base Rent and Tenant’s Share of Operating
Expenses, Utility Expenses and/or Tax Expenses shall be Tenant’s sole and
exclusive remedy at law or in equity for an Abatement Event. This Section 6.8
shall not apply in case of damage to, or destruction of, the Premises or the
Building, or any eminent domain proceedings which shall be governed by separate
provisions of this Lease.

 

7.   REPAIRS

 

7.1 Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Lease Term; provided however, if Tenant fails
to make such repairs, Landlord may (subject to compliance with the notice
requirements in Section 26 below), but need not, make such repairs and
replacements, and Tenant shall pay Landlord’s costs or expenses, including
Landlord’s overhead, arising from Landlord’s involvement with such repairs and
replacements forthwith upon being billed for same. Tenant hereby waives and
releases its right to make repairs at Landlord’s expense and/or terminate this
Lease under Section 1942 and Section 1932(1) of the California Civil Code and
any other California law, statute, or ordinance now or hereafter in effect.

 

7.2 Landlord shall repair and maintain the Building structures (including the
roof) and Systems and Equipment in a manner consistent with that of a reasonably
prudent building owner of a first-class office building in the San Diego area
(including, without limitation, the Building’s HVAC system in accordance with
the recommended maintenance specifications therefor). Landlord shall endeavor to
cause the least disruption as is reasonably practicable to Tenant while making
repairs, alterations or improvements to the Building. If reasonably requested by
Tenant, such activities by Landlord which materially adversely affect the
Premises or access thereto shall be performed outside of normal working hours to
the extent practicable.

 

8.   ADDITIONS AND ALTERATIONS

 

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) days prior to the commencement thereof, and which consent shall not be
unreasonably withheld by Landlord. Notwithstanding the foregoing and subject to
Tenant’s compliance with the provisions of this Article 8, including obtaining
Landlord’s approval of the plans, specifications and drawings therefor, Tenant
shall have the right to install a security system in the Premises, at Tenant’s
sole cost and expense. The construction of the initial improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 8.

 

Notwithstanding anything to the contrary contained herein, Tenant may make
strictly cosmetic changes to the finish work in the Premises (the “Cosmetic
Alterations”), without Landlord’s consent, provided that the aggregate cost of
any such alterations does not exceed $25,000.00 in any twelve (12) month period,
and further provided that such alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to, or
adversely affect, the Systems and Equipment of the Building, (iii) affect the
exterior appearance of the Building or (iv) trigger any legal requirement which
would require Landlord to make any alteration or improvement to the Premises,
the Building or the Real Property. Tenant shall give Landlord at least ten (10)
days prior notice of such Cosmetic Alterations, which notice shall be
accompanied by reasonably adequate evidence that such changes meet the criteria
contained in this Article 8. Except as otherwise provided, the term
“Alterations” shall include Cosmetic Alterations.

 

8.2 Manner of Construction. Tenant shall have obtained Landlord’s approval
(which approval shall not be unreasonably withheld or delayed) of all plans,
specifications, drawings, contractors and subcontractors prior to the
commencement of Tenant’s construction of the Alterations; provided, however, a
contractor of Landlord’s selection shall perform all mechanical, electrical,
plumbing, structural, and heating, ventilation and air conditioning work so long
as such contractor is willing to perform its work at rates that do not exceed
customary market rates, and such work shall be performed at Tenant’s cost.
Tenant agrees to carry insurance in an amount approved by Landlord (which
approval shall not be unreasonably withheld or delayed) covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require. In addition, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee. Further,
Tenant shall pay to Landlord or its agent a four percent (4%) supervision fee
based upon the cost of such work. Tenant shall construct such Alterations and
perform such repairs in conformance with any and all applicable laws and
pursuant to a valid building permit, issued by the appropriate governmental
authorities, in conformance with Landlord’s construction rules and regulations
and in a diligent, good and workmanlike manner. If such Alterations trigger a
legal requirement upon Landlord to

 

-11-



--------------------------------------------------------------------------------

make any Alterations or improvements to the Building or Common Areas, Tenant
shall, as Additional Rent, reimburse Landlord for the cost thereof within thirty
(30) days following receipt of an invoice therefor. Landlord’s approval of the
plans, specifications and working drawings for Tenant’s Alterations shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. Upon completion of any Alterations, Tenant
agrees to cause a Notice of Completion (or equivalent) to be recorded in the
office of the Recorder of the County of San Diego in accordance with Section
3093 of the Civil Code of the State of California or any successor statute, and
Tenant shall deliver to the Building management office a reproducible copy of
the “as built” drawings of the Alterations.

 

8.3 Landlord’s Property. All Alterations and fixtures (other than trade
fixtures) which may be made, installed or placed in or about the Premises from
time to time, shall be at the sole cost of Tenant and shall be and become the
property of Landlord; however, Landlord may, by written notice to Tenant prior
to the end of the Lease Term, or given upon any earlier termination of this
Lease, require Tenant at Tenant’s expense to remove any such Alterations or
fixtures upon the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, Tenant, as part of its request for Landlord’s
consent to an Alteration or as part of its notice to Landlord for Cosmetic
Alterations, may request Landlord’s designation as to whether Landlord will
require such removal. If Tenant makes such request, Landlord shall make such
designation at the time of Landlord’s consent or, in the case of a Cosmetic
Alteration, within fifteen (15) days of receipt of such request. If Tenant fails
to complete such removal and/or to repair any damage caused by the removal of
any Alterations or fixtures, Landlord may do so and may charge the cost thereof
to Tenant.

 

9.   COVENANT AGAINST LIENS

 

Tenant covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed against the Real Property, the Building or
the Premises with respect to work or services claimed to have been performed for
or materials claimed to have been furnished to Tenant or the Premises, and, in
case of any such lien attaching or notice of any lien, Tenant covenants and
agrees to cause it to be released and removed of record within ten (10) days
after notice thereof. Notwithstanding anything to the contrary set forth in this
Lease, in the event that such lien is not released and removed within ten (10)
days after the date notice of such lien is delivered by Landlord to Tenant,
Landlord, at its sole option, may immediately take all action necessary to
release and remove such lien, without any duty to investigate the validity
thereof, and all sums, costs and expenses, including reasonable attorneys’ fees
and costs, incurred by Landlord in connection with such lien shall be deemed
Additional Rent under this Lease and shall immediately be due and payable by
Tenant.

 

10.   INSURANCE

 

10.1 Indemnification and Waiver. Subject to Section 10.6 below, and except for
injury or damage (i) of a type that is covered by the waivers described in
Section 10.5 or (ii) that arise from the negligence or willful misconduct of
Landlord or any of the Landlord Parties, Tenant shall be liable for, and shall
indemnify, defend, protect and hold Landlord and Landlord’s partners, officers,
directors, employees, agents, successors and assigns (collectively, “Landlord
Indemnified Parties”) harmless from and against, any and all claims, damages,
judgments, suits, causes of action, losses, liabilities and expenses, including
reasonable attorneys’ fees and court costs (collectively, “Indemnified Claims”)
(but excluding claims for lost profits or consequential damages), arising or
resulting from (a) any negligence or willful misconduct of Tenant or any of
Tenant’s agents, employees, contractors, subtenants, assignees, invitees or
licensees in or about the Premises, the Building or the Real Property (but only
when acting in the context of their relationship with Tenant) (collectively,
“Tenant Parties”); (b) any occurrence within the Premises; and/or (c) any
default by Tenant of any obligations on Tenant’s part to be performed under the
terms of this Lease. Subject to Section 10.6 below, Tenant hereby assumes all
risk of damage to property or injury to persons in or about the Premises, the
Building or elsewhere on the Real Property from any cause, and Tenant hereby
waives all claims in respect thereof against Landlord. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability occurring prior to such expiration or
termination.

 

10.2 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all reasonable insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase.

 

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

10.3.1 Commercial General Liability Insurance, on an occurrence basis, covering
the insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s operations,

 

-12-



--------------------------------------------------------------------------------

assumed liabilities or use of the Premises, including a Broad Form Commercial
General Liability endorsement covering the insuring provisions of this Lease and
the performance by Tenant of the indemnity agreements set forth in Section 10.1
of this Lease, for limits of liability not less than: (i) $3,000,000 each
occurrence and annual aggregate for bodily injury and property damage liability;
and (ii) $3,000,000 each occurrence and annual aggregate, with 0% insured’s
participation, for personal injury liability.

 

10.3.2 Physical Damage Insurance covering (i) all other office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant’s property
on the Premises installed by, for, or at the expense of Tenant, and (ii) the
Personal Property, Tenant Improvements and Alterations. Such insurance hall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value new without deduction for depreciation of the covered
items and in amounts that meet any co-insurance clauses of the policies of
insurance and shall include a vandalism and malicious mischief endorsement,
sprinkler leakage coverage and earthquake sprinkler leakage coverage.

 

10.3.3 Loss of income and extra expense insurance in such amounts as will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Premises or to the Building as a result of such perils.

 

10.3.4 Worker’s compensation insurance providing statutory benefits to Tenant’s
employees, with a waiver of subrogation in favor of Landlord, and employer’s
liability insurance with limits of not less than the statutory limits required
for worker’s compensation insurance.

 

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. All insurance shall (i) be issued by an insurance company having a
rating of not less than A-X in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
and (ii) provide that said insurance shall not be canceled or coverage changed
unless thirty (30) days’ prior written notice shall have been given to Landlord
and the other additional insureds thereunder designated by Landlord. In
addition, the insurance described in Section 10.3.1 above shall (a) name
Landlord, and any other party specified by Landlord, as an additional insured;
(b) specifically cover the liability assumed by Tenant under this Lease
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (c) be primary insurance as to all claims thereunder and provide that any
insurance required by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; and (d) contain a cross-liability endorsement
or severability of interest clause acceptable to Landlord. In addition, the
insurance described in Section 10.3.2 shall name Landlord and any other party
specified by Landlord as loss-payee as to all items referred to in clause (ii)
of Section 10.3.2 and the insurance described in Sections 10.3.2 and 10.3.3
shall have deductibles reasonably acceptable to Landlord. Tenant shall deliver
all policies or certificates thereof to Landlord on or before Landlord’s
delivery of the Premises to Tenant or the Lease Commencement Date, whichever
first occurs, and at least thirty (30) days before the expiration dates thereof.
In the event Tenant shall fail to procure such insurance, or to deliver such
policies or certificate, Landlord may deny Tenant the right to occupy the
Premises until such time as Tenant makes such deliveries (which denial shall
have no effect upon the Lease Commencement Date) and/or procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent within five (5) days after delivery to Tenant of the bills
therefor.

 

10.5 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage, worker’s compensation insurance and loss of
income and extra expense insurance waive any rights of subrogation that such
companies may have against Landlord or Tenant, as the case may be.
Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive any right that either may have against the other on account of any
loss or damage if such loss or damage is insurable under the property damage or
loss of income and extra expense insurance required to be maintained hereunder
(this waiver extends to deductibles under such insurance).

 

10.6 Landlord’s Indemnification of Tenant. Except for injury or damage (i) of a
type that is covered by the waivers described in Section 10.5 or (ii) arising
from the negligence or willful misconduct of Tenant or any of the Tenant
Parties, Landlord shall indemnify, protect, defend and hold harmless Tenant and
Tenant’s partners, officers, directors, employees, agents, successors and
assigns (collectively, “Tenant Indemnified Parties”), from and against any
Indemnified Claims (but excluding claims for consequential damages or lost
profits) that arise or result solely from (a) any occurrence in the Common
Areas, but only to the extent covered by the liability insurance maintained or
required to be maintained by Landlord pursuant to this Lease or (b) any
negligent or willful misconduct of Landlord or Landlord’s agents, employees or
contractors (but only when acting in the context of their relationship with
Landlord) (collectively “Landlord Parties”) or (c) any default by Landlord of
any obligation to be performed under this Lease. The provisions of this Section
10.6 shall survive

 

-13-



--------------------------------------------------------------------------------

the expiration or sooner termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.

 

10.7 Landlord shall, at all times during the Lease Term hereof (but subject to
reimbursement as an Operating Expense), procure and maintain in force insurance
of the type commonly referred to as an “all risk of physical loss” policy,
including earthquake insurance to the extent required by any underlying mortgage
or deemed commercially practicable by Landlord, and general public liability
insurance insuring the Building and the Real Property against all risks and all
other hazards as are customarily insured against in coverage, in Landlord’s
reasonable judgment, by others similarly situated and operating like properties.
All such insurance shall be in such amounts and with such deductibles as are
customarily applicable to such insurance for similar first-class, high-rise
office buildings in the Sorrento Mesa area of San Diego owned by institutional
investors. Landlord shall procure and maintain in force a commercially
reasonable amount (or an amount as required by any underlying mortgage) of
rental loss insurance during the Lease Term.

 

11.   DAMAGE AND DESTRUCTION

 

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Parking Facilities, Premises or any Common Areas of the
Building serving or providing access to the Premises shall be damaged by fire or
other casualty, Landlord shall promptly and diligently, subject to reasonable
delays for insurance adjustment or other matters beyond Landlord’s reasonable
control, and subject to all other terms of this Article 11, restore the Base,
Shell and Core of the Premises and such Common Areas to substantially the same
condition as existed prior to the casualty, except for modifications required by
law, the holder of a mortgage on the Real Property, the lessor of a ground or
underlying lease, or any other modifications to the Common Areas deemed
desirable by Landlord. Notwithstanding any other provision of this Lease, upon
the occurrence of any damage to the Premises, Tenant shall assign to Landlord
all insurance proceeds payable to Tenant as to items of property described in
clause (ii) of Section 10.3.2, and Landlord shall return the Premises and such
Tenant Improvements to their original condition; provided that if the cost of
such repair by Landlord exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, as assigned by Tenant, the cost of
such repairs shall be paid by Tenant to Landlord prior to Landlord’s repair of
the damage. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant’s business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant’s
occupancy, Landlord shall allow Tenant a proportionate abatement of Rent during
the time and to the extent all or any portion of the Premises are unfit for
occupancy for the purposes permitted under this Lease, and not occupied by
Tenant as a result thereof.

 

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Building and instead terminate this Lease by notifying Tenant in writing of such
termination within sixty (60) days after the date Landlord learns of the
necessity for repairs as the result of damage, such notice to include a
termination date giving Tenant ninety (90) days to vacate the Premises, but
Landlord may so elect only if the Building shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is present: (i) repairs cannot reasonably be completed
within one hundred eighty (180) days after the date Landlord learns of the
necessity for repairs as the result of damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Real Property or ground or underlying lessor with respect to the
Real Property shall require that the insurance proceeds or any portion thereof
be used to retire the mortgage debt, or shall terminate the ground or underlying
lease, as the case may be; (iii) the damage is not fully covered, except for
deductible amounts, by Landlord’s insurance policies; or (iv) such damage occurs
during the last twenty-four (24) months of the Lease Term.

 

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute, regulation or case law of the State of California, including without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute,
regulation or case law, now or hereafter in effect, shall have no application to
this Lease or any damage or destruction to all or any part of the Premises, the
Building or any other portion of the Real Property.

 

12.   NONWAIVER

 

No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated

 

-14-



--------------------------------------------------------------------------------

subsequently. Any waiver by Landlord of any provision of this Lease may only be
in writing, and no express waiver shall affect any provision other than the one
specified in such waiver and that one only for the time and in the manner
specifically stated. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term.

 

13.   CONDEMNATION

 

If the whole or any part of the Premises, Building or Real Property shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Real Property, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease upon ninety (90) days’
notice, provided such notice is given no later than one hundred eighty (180)
days after the date of such taking, condemnation, reconfiguration, vacation,
deed or other instrument. If more than twenty-five percent (25%) of the rentable
square feet of the Premises is taken, or if access to the Premises is
substantially impaired, Tenant shall have the option to terminate this Lease
upon ninety (90) days’ notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking. Landlord shall be
entitled to receive the entire award or payment in connection with such taking,
except that Tenant shall have the right to file any separate claim available to
Tenant for: (i) any taking of Tenant’s personal property belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease; (ii) loss of goodwill; (iii) relocation expenses under Government
Code 7262 (the claim for which Tenant may pursue by separate action independent
of this Lease); and (iv) any other amount in addition to the foregoing (but
specifically excluding any bonus value attributable to the leasehold estate
created hereby) that does not reduce the amount of the award that would
otherwise be payable to Landlord, its ground lessor or mortgagee and such claim
is payable separately to Tenant. Tenant shall have the right to negotiate
directly with the condemnor or the relevant competent authority for the recovery
of the portion of the award that Tenant is entitled to under subsections
13(i)—(iv) above. Tenant shall have the right to pursue any aforementioned claim
so long as such claim does not diminish the award available to Landlord, its
ground lessor with respect to the Real Property or its mortgagee, and such claim
is payable separately to Tenant. If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Rent shall be proportionately abated.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure, or any other
California law, statute or ordinance now or hereafter in effect, to seek
termination of this Lease in the event of a taking.

 

14.   ASSIGNMENT AND SUBLETTING

 

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
which shall not be unreasonably withheld if Landlord does not elect to proceed
under Section 14.4 below, assign or otherwise transfer this Lease or any
interest hereunder, permit any assignment or other such foregoing transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or permit the use of the Premises by any persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfers” and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant shall desire Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than fifteen (15) days nor more than one hundred eighty (180) days after the
date of delivery of the Transfer Notice, (ii) a description of the portion of
the Premises to be transferred (the “Subject Space”), (iii) all of the terms of
the proposed Transfer and the consideration therefor, including a calculation of
the “Transfer Premium,” as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee
and a copy of all operative documents to be executed to evidence such Transfer
or the agreements incidental or related to such Transfer, and (iv) current
financial statements of the proposed Transferee and such other information as
Landlord may reasonably require. If there are any changes in the terms and
conditions from those specified in the Transfer Notice (i) such that Landlord
would initially have been entitled to refuse its consent to such Transfer under
this Section 14.1, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14 (including Landlord’s right of
recapture, if any, under Section 14.4 of this Lease). If the Transfer Notice
informed Landlord that Landlord’s failure to approve or disapprove of the
proposed Transfer within fifteen (15) days following Landlord’s receipt of the
Transfer Notice would constitute Landlord’s approval of the proposed Transfer,
then Landlord’s failure to approve or disapprove of the proposed Transfer within
fifteen (15) days following Landlord’s receipt of the Transfer Notice shall
constitute Landlord’s approval. Any Transfer made without Landlord’s prior
written consent shall, at Landlord’s option, be null, void and of no effect, and
shall, at Landlord’s option, constitute a default by Tenant under this Lease.
Whether or not

 

-15-



--------------------------------------------------------------------------------

Landlord shall grant consent, Tenant shall pay Landlord’s review and processing
fees (total review and processing fees for any Transfer not to exceed Five
Hundred Dollars ($500.00), as well as any reasonable legal fees incurred by
Landlord, within thirty (30) days after written request by Landlord.
Notwithstanding any contrary provision of this Lease, if Tenant or any proposed
Transferee claims that Landlord has unreasonably withheld or delayed its consent
to a proposed Transfer or otherwise has breached its obligations under this
Article 14, Tenant’s and such Transferee’s only remedy shall be to seek a
declaratory judgment and/or injunctive relief, and Tenant, on behalf of itself
and, to the extent permitted by law, such proposed Transferee waives all other
remedies against Landlord, including without limitation, the right to seek
monetary damages or to terminate this Lease; provided, however, this waiver
shall not apply if Landlord’s conduct was determined to be in bad faith.

 

14.2 Intentionally Omitted

 

14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay to
Landlord within thirty (30) days of Tenant’s receipt from Transferee, fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this Section
14.3, received by Tenant from such Transferee. “Transfer Premium” shall mean all
rent, additional rent or other consideration paid by such Transferee to Tenant,
after deducting the reasonable expenses incurred by Tenant for (i) Rent payable
by Tenant under this Lease (excluding the Transfer Premium) or the Subject
Space, (ii) reasonable leasing commissions paid by Tenant, (iii) other
reasonable out-of-pocket costs paid by Tenant (including attorney fees,
advertising costs, and expenses of readying the Subject Space for occupancy by
Transferee, and (iv) any consideration paid to Transferee or any third party to
induce Transferee to consummate the Transfer (collectively, the “Subleasing
Costs”). “Transfer Premium” shall also include, but not be limited to, key money
and bonus money paid by Transferee to Tenant in connection with such Transfer,
and any payment in excess of fair market value (a) for services rendered by
Tenant to Transferee or (b) for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such Transfer.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be finally determined to be understated,
Tenant shall, within thirty (30) days after demand, pay the deficiency and, if
understated by more than five percent (5%), Landlord’s costs of such audit.

 

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within fifteen (15) days after receipt of any Transfer
Notice, to recapture the Subject Space from Tenant; provided, however, in the
case of a subletting, Landlord may not exercise the recapture right unless the
Subject Space is more than sixty percent (60%) of the Premises. Such recapture
notice shall cancel and terminate this Lease with respect to the Subject Space
as of the date stated in the Transfer Notice as the effective date of the
proposed Transfer. In the event of a recapture by Landlord, if this Lease shall
be canceled with respect to less than the entire premises, the Rent reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party, the parties shall execute
written confirmation of the same. If Landlord declines, or fails to elect in a
timely manner to recapture the Subject Space under this Section 14.4, then,
provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee.

 

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and (iv)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease.

 

14.6 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include a change in the ownership of thirty (30%) or more of the ownership
interests of Tenant within a twelve (12)-month period, unless Tenant is a
publicly-held company whose stock trades on a nationally-recognized exchange.

 

14.7 Affiliate Transfers. Notwithstanding anything to the contrary contained in
this Article 14, an assignment or subletting of all or a portion of the Premises
to an affiliate (“Affiliate”) of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant or results from a merger
including Tenant), shall not be deemed a Transfer under this Article 14,
provided that (i) Tenant notifies Landlord of any such assignment or sublease
prior to the effective date thereof and promptly supplies Landlord with any
documents or information requested by Landlord regarding such assignment or
sublease or such Affiliate

 

-16-



--------------------------------------------------------------------------------

(including evidence of the assignee’s assumption of Tenant’s obligations under
this Lease in the event of an assignment), (ii) such assignment or sublease is
not a subterfuge by Tenant to avoid its obligations under this Lease, (iii) such
assignment or sublease does not cause Landlord to be in default under any
existing lease at the Real Property, and (iv) the net worth of such Affiliate is
at least equal to the net worth of Tenant and any guarantor hereof as of the
date of such sublease or assignment. An assignee of Tenant’s entire interest in
this Lease pursuant to the immediately preceding sentence may be referred to
herein as an “Affiliated Assignee.” “Control,” as used in this Article 14, shall
mean the ownership, directly or indirectly, of greater than fifty percent (50%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of greater than fifty percent (50%) of the voting
interest in, an entity.

 

15.   SURRENDER OF PREMISES AND REMOVAL OF TENANT’S PROPERTY

 

No act or thing done by Landlord or any agent or employee of Landlord during the
Lease Term shall be deemed to constitute an acceptance by Landlord of a
surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord. Upon the expiration of the Lease Term, or upon any
earlier termination of this Lease, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall remove
from the Premises all debris and rubbish, such items of furniture, equipment,
and cabling installed by or at the request of Tenant, other articles of personal
property owned by Tenant and any property Landlord requires Tenant to remove
pursuant to Section 8.3. Tenant shall repair at its own expense all damage to
the Premises and Building resulting from such removal.

 

16.   HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the consent of Landlord, such tenancy shall be from month-to-month only,
and Base Rent for the first two (2) months of such holdover shall be payable at
a monthly rate equal to one hundred twenty-five percent (125%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease;
thereafter, Base Rent shall be payable at a monthly rate equal to one hundred
fifty percent (150%) of the Base Rent applicable during the last rental period
of the Lease Term under this Lease. Such month-to-month tenancy shall be subject
to every other term, covenant and agreement contained herein. Such holdover
shall not constitute a renewal or extension of the Lease Term and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, Tenant shall be liable for all damages
incurred by Landlord resulting therefrom. Notwithstanding the foregoing, Tenant
shall have no obligation to compensate Landlord for any consequential damages or
lost profits suffered by any party in connection with any such holdover, unless,
and then only for periods after, Landlord shall have provided written notice to
Tenant that a new tenant has entered into a lease for all or a portion of the
Premises, and at least thirty (30) days have elapsed since Landlord shall have
delivered such notice to Tenant.

 

17.   ESTOPPEL CERTIFICATES

 

Tenant and Landlord shall at any time and from time to time upon not less than
twenty (20) days’ prior notice by the other, execute, acknowledge and deliver to
the requesting party (“RP”) a statement in writing, in the form of Exhibit F
attached hereto (or such other form as may reasonably be required by RP or the
holder of any underlying mortgage), certifying that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), the dates
to which the Base Rent, Additional Rent and other charges have been paid in
advance, if any, stating whether or not to the best knowledge of the responding
party (“OP”), RP is in default in the performance of any covenant, agreement or
condition contained in this Lease and, if so, specifying each such default of
which OP may have knowledge and containing any other information and
certifications which reasonably may be requested by RP or the holder of any
underlying mortgage. Any such statement delivered pursuant to this Section 17
may be relied upon by any actual or prospective purchaser of the fee of the
Building or the Real Property or any actual or prospective mortgagee, ground
lessor or other like encumbrancer thereof or any actual or prospective assignee
of any such encumbrancer upon the Building or the Project or any actual or
prospective assignee, sublessee, purchaser or lender of or to Tenant.

 

-17-



--------------------------------------------------------------------------------

18.   SUBORDINATION

 

This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages
or trust deeds, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto; provided, however, that
a condition precedent to such subordination as to future leases or liens shall
be that Landlord obtains from the lessor, lender or other party in question a
commercially reasonable non-disturbance agreement in favor of Tenant. Subject to
the foregoing, Tenant covenants and agrees to attorn, without any deductions or
set-offs whatsoever, to the purchaser upon any foreclosure sale, or to the
lessor of a ground or underlying lease upon the termination thereof, as the case
may be, if so requested to do so by such purchaser or lessor, and to recognize
such purchaser or lessor as the lessor under this Lease. Tenant shall, within
five (5) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm such
attornment and/or the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases. Within thirty (30)
days after the full execution and delivery of this Lease, Landlord shall use
commercial reasonable efforts to obtain a commercially reasonable subordination,
nondisturbance and attornment agreement (“SNDA”) from the current lender of the
Building. In the event Landlord is unable to obtain a SNDA within sixty (60)
days after the date of full execution and delivery of this Lease, Tenant may, at
Tenant’s option, directly contact Landlord’s lender and attempt to negotiate for
the execution and delivery of a SNDA.

 

19.   DEFAULTS; REMEDIES

 

19.1 Tenant Default. The occurrence of any of the following shall constitute a
default of this Lease by Tenant (an “Event of Default”):

 

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within five (5) days after Landlord
notifies Tenant that such amount has not been paid on the date such amount was
due; or

 

19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that if the nature of such default is such
that the same cannot reasonably be cured within a thirty (30)-day period, Tenant
shall not be deemed to be in default if it diligently commences such cure within
such period and thereafter diligently proceeds to rectify and cure said default
as soon as possible; or

 

19.1.3 The entry of an order for relief with respect to Tenant or any guarantor
of this Lease under any chapter of the Federal Bankruptcy Code, the dissolution
or liquidation of Tenant or any guarantor of this Lease, the insolvency of
Tenant or any guarantor of this Lease or the inability of Tenant or any
guarantor of this Lease to pay its debts when due, or the appointment of a
trustee or receiver to take possession of all or substantially all of Tenant’s
or any guarantor’s assets or Tenant’s interest under this Lease that is not
discharged within thirty (30) days; or

 

19.1.4 The failure of Tenant to execute any documents referenced in Article 17
or 18 within five (5) days after Landlord shall have delivered written notice of
such failure to Tenant.

 

Any notice required under this Section 19.1 shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any successor law.

 

19.2 Remedies Upon Default. Upon the occurrence of any Event of Default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

 

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following: (i) the worth at the time of
award of any unpaid rent which has been earned at the time of such termination;
plus

 

-18-



--------------------------------------------------------------------------------

(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom. The term “rent” as used in this Section 19.2 shall be deemed
to be and to mean all sums of every nature required to be paid by Tenant
pursuant to the terms of this Lease, whether to Landlord or to others. As used
in clauses (i) and (ii), above, the “worth at the time of ward” shall be
computed by allowing interest at the rate set forth in Article 25 of this Lease.
As used in clause (iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

 

19.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4. If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

 

19.3 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.

 

19.4 Landlord Default. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice to Landlord (and any mortgagee of whom Tenant has been
notified) from Tenant specifying in detail Landlord’s failure to perform;
provided however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be deemed in default if it commences such performance within such thirty (30)
day period and thereafter diligently pursues the same to completion. Tenant
agrees that, prior to commencing a legal action against Landlord for failure to
cure such default as provided in the preceding sentence, any mortgagee which
received notice of such default shall have an additional thirty (30) days to
cure such default (unless such cure would take longer and such mortgagee has
commenced such cure within said thirty (30) day period). Upon any such uncured
default by Landlord and any mortgagee which received notice of such default,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate rent in the event of
any default by Landlord under this Lease, except to the extent offset rights are
specifically provided under Section 6.7; (b) Tenant shall have no right to
terminate this Lease; (c) Tenant’s rights and remedies hereunder shall be
limited to the extent (i) Tenant has expressly waived in this Lease any of such
rights or remedies and/or (ii) this Lease otherwise expressly limits Tenant’s
rights or remedies; and (d) Landlord will not be liable for any consequential
damages.

 

Notwithstanding the foregoing, in the event (i) a court of competent
jurisdiction has determined (and such determination is no longer subject to
appeal) that Landlord is in default, (ii) such default by Landlord materially
affects Tenant’s use and enjoyment of the Premises and (iii) Landlord fails,
within a reasonable period of time following such determination, to remedy such
default, Tenant may terminate this Lease upon written notice to Landlord.

 

20.   COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, so long as no Event of Default exists, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof
without interference by any persons lawfully claiming by or through Landlord.
The foregoing covenant is in lieu of any other covenant express or implied.

 

21.   SECURITY ENHANCEMENTS

 

21.1 Cash Security. Concurrent with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord a security deposit (the “Security Deposit”) in the
amount set forth in Section 10 of the Summary. The Security Deposit shall be
held by Landlord as security for the faithful performance by Tenant of all the
terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the Lease Term. If Tenant

 

-19-



--------------------------------------------------------------------------------

defaults with respect to any provisions of this Lease, Landlord may use, apply
or retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default, to cure Tenant’s default hereunder, or to compensate
Landlord for any other loss or damage that Landlord may suffer by reason of
Tenant’s default. If any portion of the Security Deposit is so used or applied,
Tenant shall, within five (5) days after written demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
original amount, and Tenant’s failure to do so shall be a default under this
Lease. Landlord, or any transferee of Landlord’s interest in the Real Property,
the Building and this Lease, shall return the Security Deposit (less any portion
thereof used, applied or retained by Landlord as permitted herein) to Tenant
within sixty (60) days following the expiration of the Lease Term. Tenant shall
not be entitled to any interest on the Security Deposit.

 

21.2 Letter of Credit. Concurrently with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord an unconditional, irrevocable, renewable and
transferable letter of credit (“Letter of Credit”) in favor of Landlord in a
form reasonably approved by Landlord, issued by a bank reasonably satisfactory
to Landlord with a branch located in Southern California, in the principal
amount specified below (“Stated Amount”), to be held by Landlord in accordance
with the terms, provisions and conditions of this Section 21.2. Landlord
approves of Wells Fargo Bank as the initial issuer of the Letter of Credit.
Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the Letter of Credit satisfying all terms, covenants and provisions of
this Lease. In no event shall the issuing bank have total assets of less than
One Billion Dollars and capital less than six percent (6%) of its total assets
(in each case as defined by the applicable federal regulator of the respective
bank). If at any time the issuing bank (including the initial issuer) does not
satisfy such criteria, Tenant shall immediately deliver to Landlord a
replacement Letter of Credit issued by a bank that satisfies such criteria.

 

21.2.1 The Stated Amount shall initially be equal to One Hundred Seventy-Five
Thousand and 00/100 Dollars ($175,000.00); provided, however, that, except as
hereinafter provided, upon the dates specified below (“Adjustment Dates”), the
Stated Amount may be reduced to the following amounts:

 

Adjustment Dates

--------------------------------------------------------------------------------

   Stated Amount


--------------------------------------------------------------------------------

The first day of the seventeenth (17th) month of the initial Lease Term

   $ 116,666.67

The first day of the twenty-ninth (29th) month of the initial Lease Term

   $ 58,333.33

 

However, if (i) an Event of Default exists or (ii) a circumstance exists that
would, with notice or lapse of time, or both, constitute an Event of Default by
Tenant, and Tenant has failed to cure such Event of Default or circumstance
within the time period permitted by Article 19 or such lesser time as may remain
before the relevant Adjustment Date as provided above, the Stated Amount shall
not thereafter be reduced unless and until such Event of Default or circumstance
shall have been fully cured pursuant to the terms of this Lease, at which time
the Stated Amount may be reduced as hereinabove described.

 

21.2.2 The Letter of Credit shall state that an authorized officer or other
representative of Landlord may make demand on Landlord’s behalf for the Stated
Amount of the Letter of Credit, or any portion thereof, from time to time, and
that the issuing bank must immediately honor such demand, without qualification
or satisfaction of any conditions, except the proper identification of the party
making such demand (the foregoing requirement will be satisfied with language to
the following effect in the Letter of Credit: “Beneficiary is entitled to draw
upon the Letter of Credit in accordance with that certain Office Lease dated
            , 2003, between Beneficiary and Applicant”). In addition, the Letter
of Credit shall indicate that it is transferable in its entirety by Landlord as
beneficiary and that upon receiving written notice of transfer, and upon
presentation to the issuing bank of the original Letter of Credit, the issuer or
confirming bank will reissue the Letter of Credit naming such transferee as the
beneficiary. Tenant shall be responsible for the payment to the issuing bank of
any transfer costs imposed by the issuing bank in connection with the first such
transfer during the Lease Term, and Landlord shall be responsible for any costs
in connection with any other transfer. If and only if (A) the term of the Letter
of Credit held by Landlord will expire prior to thirty (30) days following the
last day of the Lease Term and the Letter of Credit is not extended, or a new
Letter of Credit for an extended period of time is not substituted, at least
thirty (30) days prior to the expiration of the Letter of Credit, or (B) an
Event of Default occurs, or (C) Tenant files a voluntary petition under Title 11
of the United States Code (i.e., the bankruptcy Code), or otherwise becomes a
debtor in any case or proceeding under the Bankruptcy Code, as now existing or
hereinafter amended, or any similar law or statute, or (D) Tenant does not
deliver a substitute Letter of Credit as required above in the event the issuing
bank fails to satisfy the financial criteria set forth above, Landlord may (but
shall not be required to) draw upon all or any portion of the Stated Amount of
the Letter of Credit, and the proceeds received from such draw shall constitute
Landlord’s property (and not

 

-20-



--------------------------------------------------------------------------------

Tenant’s property or the property of the bankruptcy estate of Tenant) and
Landlord may then use, apply or retain all or any part of the proceeds for (1)
the payment of any sum which is in default, (2) for the payment of any other
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or (3) to compensate Landlord for any loss or damage which
Landlord may suffer by reason of Tenant’s default, and any remaining funds shall
be retained by Landlord as security for Tenant’s remaining obligation under this
Lease. If any portion of the Letter of Credit proceeds are so used or applied,
Tenant shall, within ten (10) days after demand therefor, post an additional
Letter of Credit in an amount to cause the aggregate amount of the unused
proceeds and such new Letter of Credit to equal the Stated Amount. Landlord
shall not be required to keep any proceeds from the Letter of Credit separate
from its general funds. Should Landlord sell its interest in the Premises during
the Lease Term, the purchaser shall assume all of the Landlord’s obligations
hereunder first arising after such sale, and if Landlord deposits with the
purchaser thereof the Letter of Credit or any proceeds of the Letter of Credit,
thereupon Landlord shall be discharged from any further liability with respect
to the Letter of Credit and said proceeds and Tenant shall look solely to such
transferee for the return of the Letter of Credit or any proceeds therefrom. The
Letter of Credit or any remaining proceeds of the Letter of Credit held by
Landlord after expiration of the Lease Term, after any deductions described
above, shall be returned to Tenant or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within thirty (30) days following the
expiration of the Lease Term.

 

21.2.3 The use, application or retention of the Letter of Credit, the proceeds
or any portion thereof, shall not prevent Landlord from exercising any other
rights or remedies provided under this Lease, it being intended that Landlord
shall not be required to proceed against the Letter of Credit, and such use,
application or retention of the Letter of Credit shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled. No trust
relationship is created herein between Landlord and Tenant with respect to the
Letter of Credit.

 

21.2.4 Landlord and Tenant acknowledge and agree that in no event or
circumstance shall the Letter of Credit, any renewal thereof or substitute
therefor or the proceeds thereof be (i) deemed to be or treated as a “security
deposit” within the meaning of California Civil Code Section 1950.7, (ii)
subject to the terms of such Section 1950.7, or (iii) intended to serve as a
“security deposit” within the meaning of such Section 1950.7. The parties hereto
(A) recite that the Letter of Credit is not intended to serve as a security
deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto and B) waive any
and all rights, duties and obligations either party may now or, in the future,
will have relating to or arising from the Security Deposit Laws.

 

21.2.5 The provisions of this Section 21.2 shall survive the expiration or
earlier termination of this Lease.

 

22.   SUBSTITUTION OF OTHER PREMISES

 

Landlord shall have the right to move Tenant to other space in the Building
comparable to the Premises, and all terms hereof shall apply to the new space
with equal force. In such event, Landlord shall give Tenant at least ninety (90)
days prior written notice of Landlord’s election to so relocate Tenant
(“Relocation Notice”), and shall move Tenant’s effects to the new space at
Landlord’s sole cost and expense at such time and in such manner as to
inconvenience Tenant as little as reasonably practicable. The new space shall be
delivered to Tenant with improvements substantially similar to those
improvements existing in the Premises at the time of Landlord’s notification to
Tenant of the relocation. Simultaneously with such relocation of the Premises,
the parties shall execute an amendment to this Lease stating the relocation of
the Premises.

 

Notwithstanding the foregoing, in the event Landlord provides Tenant with a
Relocation Notice, Tenant shall have the option, upon sixty (60) days prior
written notice (“Termination Notice”) to Landlord (which Termination Notice must
be given, if at all, within thirty (30) days after Tenant’s receipt of a
Relocation Notice from Landlord), to terminate this Lease; provided, however,
that if Tenant delivers a Termination Notice, Landlord shall have the right to
rescind the Relocation Notice by written notice to Tenant within ten (10) days
after Landlord’s receipt of a Termination Notice, in which case the Termination
Notice shall be null and void, the Premises shall not be relocated, and this
Lease shall remain in full force and effect.

 

23.   SIGNS

 

23.1 Premises Identification and Building Directory Signage. Tenant shall be
entitled, at Landlord’s sole cost and expense, to (i) Building-standard
identification signage outside of Tenant’s Premises on the floor on which
Tenant’s Premises are located, and (ii) to one (1) line on the Building
directory (and any other tenant directory at the Real Property) to display
Tenant’s name and location in the Building. The location, quality,

 

-21-



--------------------------------------------------------------------------------

design, style, and size of such signage shall be consistent with the Landlord’s
Building standard signage program. Any changes to Tenant’s signage shall be at
Tenant’s sole cost and expense.

 

23.2 Prohibited Signage and Other Items. Any other signs, notices, logos,
pictures, names or advertisements which are installed in the Common Areas or on
the exterior of the Building or are visible from outside the Premises and that
have not been individually approved by Landlord may be removed without notice by
Landlord at the sole expense of Tenant.

 

24.   COMPLIANCE WITH LAW

 

Landlord warrants that, as of Landlord’s delivery of the Premises to Tenant, (i)
the Improvements and Common Areas shall be in compliance with all laws
applicable thereto (including, without limitation, the American’s with
Disabilities Act of 1990), (ii) the Improvements shall be built in a good and
workmanlike manner with good materials in accordance with the plans therefor and
(iii) the Systems and Equipment shall be in good working order. Landlord shall,
at its sole cost and expense and as Tenant’s sole remedy, correct any breach of
such warranty promptly following receipt of written notice thereof from Tenant;
provided that, with respect to the warranty in clauses (ii) and (iii) of the
preceding section, Tenant shall have given Landlord written notice thereof
within sixty (60) days following the Lease Commencement Date. Tenant shall not
do anything or suffer anything to be done in or about the Premises which will in
any way conflict with any law, statute, ordinance or other governmental rule,
regulation or requirement now in force or which may hereafter be enacted or
promulgated (the “Governmental Requirements”). At its sole cost and expense,
Tenant shall promptly comply with all Governmental Requirements to the extent
that such compliance is triggered by the particular nature of Tenant’s use of
the Premises or Tenant’s Alterations; however, if Tenant’s compliance with such
Governmental Requirements would require the making of structural changes or
changes to the Systems and Equipment, such changes will be made by Landlord and
Tenant shall, as Additional Rent, reimburse Landlord for the cost thereof within
thirty (30) days following receipt of an invoice therefor. Landlord shall
comply, and shall be responsible for all costs of compliance, with all
Governmental Requirements pertaining to the Premises, Building and Real
Property, other than compliance for which Tenant is responsible as described
above, but subject to reimbursement as an Operating Expenses to the extent
permitted by Article 4.

 

25.   LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
said amount is due, then (i) Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the amount due (but in no event shall such charge be in
excess of the maximum amount permitted by applicable law) plus reasonable
attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay Rent
and/or other charges when due hereunder, and (ii) such unpaid amounts shall
thereafter bear interest until paid at a rate equal to the prime rate
established from time to time by Wells Fargo Bank (or if Wells Fargo ceases to
exist or to publish such a rate, then the rate published by the largest
federally chartered banking institution in California) plus four percent (4%)
per annum, provided that in no case shall such rate be higher than the highest
rate permitted by applicable law. The late charge and interest shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. Notwithstanding the foregoing, with respect to the first late payment of
any installment of Rent during any consecutive twelve (12) month period, Tenant
shall not be required to pay such late charge unless Tenant fails to pay the
same within five (5) business days following Tenant’s receipt of written notice
that such payment is late.

 

26.   LANDLORD’S RIGHT TO CURE DEFAULT

 

All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
reduction of Rent. If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease and Landlord provides written notice to Tenant of such
failure, Landlord may, but shall not be obligated to, after reasonable prior
notice to Tenant, make any such payment or perform any such act on Tenant’s part
without waiving its right based upon any default of Tenant and without releasing
Tenant from any obligations hereunder, in which event Tenant shall reimburse
Landlord, upon demand, for the sums incurred by Landlord in connection
therewith. Tenant’s reimbursement obligations under this Article 26 shall
survive the expiration or sooner termination of the Lease Term.

 

-22-



--------------------------------------------------------------------------------

27.   ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon reasonable notice,
but in such manner as to cause as little disturbance to Tenant as is reasonably
practicable, to enter the Premises within an escort by a Tenant representative
(if requested by Tenant) to (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees, tenants (during the last twelve (12) months
of the Lease Term only), or ground or underlying lessors; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the Building
if necessary to comply with current Building codes or other applicable laws, or
for structural alterations, repairs or improvements to the Building. Landlord
shall minimize any interruption of Tenant’s business operations resulting from
any entry to the Premises hereunder as reasonably practicable, and shall, at its
sole cost and expense, repair and restore any damage to the Premises caused by
or at the direction of Landlord in exercising such rights (subject, however, to
Section 10.5). Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord; (B) take possession due to any Event of Default in the
manner provided herein; (C) perform any covenants of Tenant which Tenant fails
to perform or (D) address an emergency situation. Any such entries shall be
without the abatement of Rent, shall not be deemed an unlawful entry, or an
actual or constructive eviction, and shall include the right to take such
reasonable steps as required to accomplish the stated purposes.

 

28.   TENANT PARKING

 

Subject to compliance with the rules and regulations reasonably prescribed by
Landlord, Tenant shall have the right to use parking passes on a monthly basis
throughout the Lease Term in the amount set forth in Section 11 of the Summary
to park in the Parking Facilities, of which one (1) parking pass shall be a
non-covered, reserved parking pass and one (1) parking pass shall be a covered,
reserved parking pass. All such parking passes shall be free of charge during
the Lease Term. Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, from time to time, temporarily
close-off or restrict access to the Parking Facilities, or temporarily relocate
Tenant’s parking passes to other parking structures and/or surface parking areas
within a reasonable distance of the Premises, for purposes of permitting or
facilitating any such construction, alteration, improvements or repairs with
respect to the Parking Facilities or to accommodate or facilitate renovation,
alteration, construction or other modification of other improvements or
structures located on the Real Property.

 

29.   MISCELLANEOUS PROVISIONS

 

29.1 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.

 

29.2 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

 

29.3 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are required
therefor and deliver the same to Landlord within ten (10) days following the
request therefor.

 

29.4 Transfer of Landlord’s Interest. In the event Landlord transfers all of its
interest in the Real Property and Building and in this Lease, and the assignee
assumes all of Landlord’s obligations hereunder first arising after such
transfer, Landlord shall automatically be released from all remaining liability
under this Lease and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder after the date of transfer. In
the event Landlord transfers all of its interest in the Real Property and
Building and in this Lease, and such transferee assumes all of the Landlord’s
obligations hereunder, Landlord shall transfer the Security Deposit and Letter
of Credit to such transferee.

 

29.5 Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.

 

29.6 Time of Essence. Time is of the essence of this Lease and each of its
provisions.

 

-23-



--------------------------------------------------------------------------------

29.7 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.8 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord hereunder (including
any successor landlord) and any recourse by Tenant against Landlord shall be
limited solely and exclusively to the interest of Landlord in the Building
(including any rental income, insurance proceeds, escrow funds, condemnation
awards and Landlord’s interest in sales and refinancing proceeds), and neither
Landlord, nor any of its constituent partners, members, shareholders, officers,
directors or employees shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant.

 

29.9 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises. None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. Any deletion
of language from this Lease prior to its execution by Landlord and Tenant shall
not be construed to raise any presumption, canon of construction or implication,
including, without limitation, any implication that the parties intended thereby
to state the converse of the deleted language.

 

29.10 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, the “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

 

29.11 Notices. Any notice, demand or other communication given under the
provisions of this Lease (collectively, “Notices”) by either party to the other
party shall be effective only if in writing and (a) personally served, (b)
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, (c) sent by a nationally recognized courier service (e.g.,
Federal Express) for next-day delivery, or (d) sent by tele-facsimile (“fax”)
machine capable of confirming transmission and receipt with hard copy of said
Notice delivered in a manner specified above no later than one (1) business day
after transmission by fax machine. Notices shall be directed to the parties at
their respective addresses set forth in the Summary. In the event that a
different address is furnished by either party to the other party in accordance
with the procedures set forth in this Section 29.19, Notices shall thereafter be
sent or delivered to the new address. Notices given in the foregoing manner
shall be deemed given (a) upon confirmed transmission if sent by fax machine,
provided such confirmed transmission is prior to 5:00 p.m. (in the recipient’s
time zone) on a business day (if such confirmed transmission is after 5:00 p.m.
on a business day or is on a non-business day, such notice will be deemed given
on the following business day), (b) when actually received or refused by the
party to whom sent if delivered by carrier or personally served or (c) if
mailed, on the day of actual delivery or refusal as shown by the addressee’s
registered or certified mail receipt. For purposes of this Section 29.19, a
“business day” is Monday through Friday, excluding holidays observed by the
United States Postal Service.

 

29.12 Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

 

-24-



--------------------------------------------------------------------------------

29.13 Attorneys’ Fees. If either party commences litigation against the other
for the specific performance of this Lease, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the parties hereto agree to
and hereby do waive any right to a trial by jury and, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys’ fees as may have been
incurred, including any and all costs incurred in enforcing, perfecting and
executing such judgment.

 

29.14 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

 

29.15 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless for, from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. Landlord shall pay a brokerage commission to
Burnham Real Estate Services (“Landlord’s Broker”) pursuant to a separate
agreement between Landlord and Landlord’s Broker. Landlord’s Broker shall be
responsible for paying a commission to the Staubach Company-West, Inc.
(“Tenant’s Broker”) pursuant to a separate agreement between Landlord’s Broker
and Tenant’s Broker.

 

29.16 Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

 

29.17 Intentionally Omitted.

 

29.18 Landlord Renovations. Tenant acknowledges that Landlord may, but shall not
be obligated to (other than as specifically set forth herein or in the Tenant
Work Letter), during the Lease Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Building, Premises, and/or Real Property,
including without limitation the Parking Facilities, Common Areas, systems and
equipment, roof, and structural portions of the same. Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent, except as otherwise provided in Section 6.8. Except as
otherwise provided in Section 6.8, Landlord shall have no responsibility or for
any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions in connection with such Renovations.

 

29.19 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
that two (2) times in any calendar year), Tenant shall deliver to Landlord a
certified current financial statement of Tenant and any guarantor of this Lease.

 

29.20 Excepted Rights. Landlord shall also have the right (but not the
obligation) to temporarily close the Building if Landlord reasonably determines
that there is an imminent danger of significant damage to the Building or of
personal injury to Landlord’s employees or the occupants of the Building. The
circumstances under which Landlord may temporarily close the Building shall
include, without limitations, electrical interruptions, hurricanes, terrorist
activities and civil disturbances. A closure of the Building under such
circumstances shall not constitute a constructive eviction nor entitle Tenant to
an abatement or reduction of rent payable hereunder.

 

29.21 Communication Equipment. Subject to all governmental laws, rules and
regulations, Tenant and Tenant’s contractors (which shall first be reasonably
approved by Landlord) shall have the right and access to install, repair,
replace, remove, operate and maintain up to one (1) twenty-four inch (24")
satellite dish or other similar device, together with all cable, wiring,
conduits and related equipment (collectively, “Communication Equipment”), for
the purpose of receiving and sending radio, television, computer, telephone or
other communication signals to and from the Premises in connection with Tenant’s
use of the Premises, at a location

 

-25-



--------------------------------------------------------------------------------

on the roof of the Building designated by Landlord and reasonably acceptable to
Tenant. Such use of the roof for Communication Equipment shall be at no
additional charge to Tenant during the Lease Term and any extensions thereof.
Tenant shall ensure that any Communication Equipment installed by Tenant does
not interfere with any equipment installed on the roof of the Building prior to
Tenant’s installation of its Communication Equipment. Tenant shall retain
Landlord’s designated roofing contractor to make any necessary penetrations and
associated repairs to the roof in order to preserve Landlord’s roof warranty.
Tenant’s installation and operation of the Communication Equipment shall be
governed by the following terms and conditions:

 

29.21.1 Tenant’s right to install, replace, repair, remove, operate and maintain
the Communication Equipment shall be subject to all governmental laws, rules and
regulations and Landlord makes no representation that such laws, rules and
regulations permit such installation and operation. Further, Tenant’s
Communication Equipment shall not cause the Building rooftop to violate any
laws, rules and/or regulations and Tenant shall be responsible for ensuring that
its use does not cause such a violation.

 

29.21.2 All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval.

 

29.21.3 All costs of installation, operation and maintenance of the
Communication Equipment and any necessary related equipment (including, without
limitation, costs of obtaining any necessary permits and connections to the
Building’s electrical system) shall be borne by Tenant. Landlord agrees to
cooperate (at no expense to Landlord) with Tenant in obtaining such permits and
connections.

 

29.21.4 It is expressly understood that Landlord retains the right to use the
roof of the Building for any purpose whatsoever provided that Landlord shall not
unduly interfere with Tenant’s use of the Communication Equipment.

 

29.21.5 Tenant shall use the Communication Equipment so as not to cause any
interference or danger to other tenants in the Building or with any other
tenant’s or licensee’s communication equipment installed on the roof prior to
Tenant’s installation of its Communication Equipment, and not to damage the
Building or interfere with the normal operation of the Building.

 

29.21.6 Landlord shall not have any obligations with respect to the
Communication Equipment. Landlord makes no representation that the Communication
Equipment will be able to receive or transmit communication signals without
interference or disturbance (whether or not by reason of the installation or use
of similar equipment by others on the roof of the Building) and Tenant agrees
that Landlord shall not be liable to Tenant therefor Notwithstanding the
foregoing, Landlord and Tenant agree to reasonably cooperate with each other,
and with other tenants, to share the available space and facilities and to
coordinate the efficient collocation of data/telecommunications systems in or on
the Building. Landlord shall exercise good faith efforts to avoid interference
by any later installed antennae and other equipment with the use of the
Communications Equipment.

 

29.21.7 Tenant shall (i) be solely responsible for any damage caused as a result
of the Communication Equipment, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Communication Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) be responsible for any necessary repairs, replacements to or maintenance
of the Communication Equipment.

 

29.21.8 The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant’s sole cost and expense upon the expiration or sooner termination of this
Lease or upon the imposition of any governmental law or regulation which may
require removal, and shall repair the Building upon such removal to the extent
required by such work of removal. If Tenant fails to remove the Communication
Equipment and repair the Building within thirty (30) days after the expiration
or earlier termination of this Lease, Landlord may do so at Tenant’s expense.
The provisions of this Section 29.21.8 shall survive the expiration or earlier
termination of this Lease.

 

29.21.9 The Communication Equipment shall be deemed to constitute a portion of
the Premises for purposes of Article 10 of this Lease.

 

29.21.10 Tenant shall be entitled, at no additional charge, to use its pro rata
share of the existing risers of the East Building to install its Communications
Equipment; provided that Landlord makes no representation regarding the capacity
of such risers. In the event additional capacity is needed, Tenant shall have
the right to provide such additional capacity, subject to Landlord’s prior
written approval of the methods

 

-26-



--------------------------------------------------------------------------------

and manner of providing such additional capacity, which consent may be withheld
in Landlord’s reasonable discretion.

 

29.21.11 Tenant hereby agrees to comply with all regulations, laws and codes
applicable to the use of its Communications Equipment, including, without
limitation, FCC and OSHA regulations relating to radio frequency (“RF”)
emissions. Further, Tenant represents and warrants that the operation of the
Communications Equipment will not cause the Building rooftop to violate the
maximum permissible exposure rules established by OSHA. Tenant shall (i) at
Landlord’s option (to be exercised reasonably and for good cause only), pay the
cost of a study of the Building rooftop to ensure that Tenant’s use pursuant to
this Section 29.21 will not cause the rooftop to be in violation of any RF
emissions requirements, which study shall be performed by a contractor
reasonably approved by Landlord, and (ii) take any steps required by any
applicable laws to cause the use of the Communications Equipment to comply with
such laws, including implementation of an RF safety program which complies with
all OSHA and FCC regulations.

 

29.22 Consents. Any time this Lease requires a consent or approval of Landlord
or Tenant, such consent or approval shall not be unreasonably withheld,
conditioned or delayed (unless another standard is provided) and, in any event,
if no particular time for response is otherwise set forth in this Lease, such
consent or approval shall be given, withheld or conditioned within thirty (30)
days after request. If any such consent or approval is withheld or conditioned,
the same shall (except as otherwise provided herein) be done by notice by
Landlord or Tenant (as applicable) given to the other, accompanied by reasonably
adequate explanation of the reason(s) for such withholding or conditioning of
the consent or approval (unless the consent may be withheld in the party’s sole
discretion).

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

WCB FIVE LIMITED PARTNERSHIP, a Delaware
limited partnership

By:

  WCB Five, Inc., a Delaware corporation,
general partner              

By:

 

/s/    RONALD LACK        

--------------------------------------------------------------------------------

   

Name:

  Ronald Lack    

Title:

  Vice President

 

“Tenant”:

WOMEN FIRST HEALTHCARE, INC.,

a Delaware corporation

*By:

  /s/    EDWARD F. CALESA          

--------------------------------------------------------------------------------

  Name:

  Edward F. Calesa

  Title:

  OEO      

*By:

  /s/    ILLEGIBLE CRAWFORD          

--------------------------------------------------------------------------------

  Name:

  Illegible Crawford

  Title:

  VP Consumer

 

*NOTE:  

 

If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:

 

(A) This Lease must be signed by two (2) officers of such corporation: one being
the chairman of the board, the president or a vice president, and the other
being the secretary, an assistant secretary, the chief financial officer or an
assistant treasurer.

 

(B) If there is only one (1) signatory, or if the two (2) signatories do not
satisfy the requirements of (A) above, then Tenant shall deliver to Landlord a
certified copy of a corporate resolution in a form reasonably acceptable to
Landlord authorizing the signatory(ies) to execute this Lease.

 

If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

 

SORRENTO TOWERS NORTH

 

OUTLINE OF FLOOR PLAN OF PREMISES AND FIRST REFUSAL SPACE

 

[GRAPHIC]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

 

SORRENTO TOWERS NORTH

 

TENANT WORK LETTER

 

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Premises, and ii) of the floor of the Project on which the Premises
are located (collectively, the “Base, Shell and Core”). This Tenant Work Letter
shall set forth the terms and conditions relating to the construction of tenant
improvements in the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All capitalized terms used but not defined herein shall have the
meanings given such terms in this Lease. All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of the Lease to which this Tenant Work Letter is attached as Exhibit B and of
which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portion of this Tenant Work Letter.

 

SECTION 1

 

CONSTRUCTION DRAWINGS FOR THE PREMISES

 

Landlord and Tenant have approved the space plan for the Premises attached
hereto as Schedule 1 and the notes and specifications set forth thereon (the
“Space Plan”). Within five (5) days of the date of full execution of this Lease,
Tenant shall cooperate in good faith with Landlord’s architects and engineers to
supply such information necessary to allow, and Landlord shall cause, the
Landlord’s architects and engineers to complete the architectural and
engineering drawings for the Premises in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits and in a
manner consistent with the Space Plan (collectively, the “Draft Working
Drawings”). Landlord shall cause the Draft Working Drawings to be delivered to
Tenant for Tenant’s review and approval. The failure of Tenant to give Landlord
written notice of its approval or disapproval of the Draft Working Drawings
within five (5) business days following receipt thereof shall be deemed to
constitute Tenant’s approval thereof. The Draft Working Drawings, as approved by
Tenant, are referred to as the “Approved Working Drawings.” Notwithstanding that
Landlord has retained the architect and engineers to prepare the Approved
Working Drawings, Landlord shall have no liability whatsoever in connection
therewith and shall not be responsible for any omissions or errors contained in
the Approved Working Drawings; however, Landlord will, at Tenant’s request,
cooperate with Tenant in prosecuting any claims against the architect or
engineer in connection with any such omissions or errors (the foregoing will not
be construed as relieving Landlord from its obligations under Sections 1.2 and
24 of the Lease). Landlord shall construct, at Landlord’s cost (including all
hard and soft costs), the improvements in the Premises (the “Improvements”)
pursuant to the Approved Working Drawings. Tenant shall make no changes or
modifications to the Approved Working Drawings without the prior written consent
of Landlord, which consent may be withheld in Landlord’s sole discretion if such
change or modification would directly or indirectly delay the “Substantial
Completion,” as that term is defined in Section 4.1 below of the Premises or
increase the cost of designing or constructing the Improvements. Unless
specifically noted to the contrary in this document or on the Space Plan or the
Approved Working Drawings, the Improvements shall be constructed using
Building-standard specifications and materials, as determined by Landlord, or
any mutually agreeable alternative materials.

 

SECTION 2

 

OVER-ALLOWANCE AMOUNT

 

In the event that after Tenant’s execution of this Lease, any revisions,
changes, or substitutions shall be made to the Space Plan, Approved Working
Drawings or the Improvements at the request of Tenant, any additional costs
which arise in connection with such revisions, changes or substitutions or any
other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an “Over-Allowance Amount”. The Over-Allowance Amount
shall be disbursed by Landlord prior to the disbursement of any portion of
Landlord’s contribution to the construction of the Improvements.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

SECTION 3

 

CONTRACTOR’S WARRANTIES AND GUARANTIES

 

Landlord will upon completion of the Improvements and Tenant’s acceptance of the
Premises assign to Tenant all warranties and guaranties by the contractor who
constructs the Improvements (the “Contractor”) relating to the Improvements, and
Tenant hereby waives all claims against Landlord relating to, or arising out of
the construction of, the Improvements. Such warranties and guaranties of
Contractor shall guarantee that the Improvements shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof

 

SECTION 4

 

COMPLETION OF THE IMPROVEMENTS; LEASE COMMENCEMENT DATE

 

4.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy” upon
the Substantial Completion of the Premises. For purposes of this Lease,
“Substantial Completion” of the Premises shall occur upon substantial
completion, and approval by the City of San Diego (if required for occupancy),
of construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any minor punch list items that do not
affect Tenant’s use of the Premises in any material adverse respect and any
Tenant fixtures, work-stations, built-in furniture, or equipment to be installed
by Tenant or under the supervision of Contractor. Landlord shall use
commercially reasonable efforts to achieve Substantial Completion by September
1, 2003.

 

4.2 Delay of Substantial Completion of the Premises. Except as provided in this
Section 4, the Lease Commencement Date shall occur as set forth in Section 7.2
of the Summary and Article 2 of the Lease. If there shall be a delay or there
are delays in the Substantial Completion of the Premises (based upon the
anticipated date of the occurrence of the Lease Commencement Date as set forth
in the Lease) or in the occurrence of any of the other conditions precedent to
the Lease Commencement Date, as set forth in Article 2 of the Lease, as a result
of any of the following (collectively, “Tenant Delays”):

 

4.2.1 Tenant’s failure to approve any matter requiring Tenant’s approval within
five (5) business days following request therefor;

 

4.2.2 A breach by Tenant of the terms of this Tenant Work Letter or this Lease;

 

4.2.3 Tenant’s request for changes in the Space Plan, Draft Working Drawings or
Approved Working Drawings;

 

4.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, or which are different than
Landlord’s standard improvement package items for the Building;

 

4.2.5 Any other acts or omissions of Tenant, or its agents, or employees which
are not remedied within two (2) business days following written notice thereof
to Tenant;

 

then, notwithstanding anything to the contrary set forth in this Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the date of Substantial Completion (for purposes of
determining the Lease Commencement Date) shall be deemed to be the date
Substantial Completion of the Premises would have occurred if no Tenant Delays,
as set forth above, had occurred.

 

SECTION 5

 

MISCELLANEOUS

 

5.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agents do not interfere with Contractor’s work in the
Building and the Premises, Contractor shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 5.1, Tenant shall submit a schedule to
Landlord and Contractor, for their reasonable approval, which schedule shall
detail the timing and purpose of Tenant’s entry. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 5.1.

 

5.2 Tenant’s Representative. Tenant has designated Patti Consilvio as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

 

5.3 Landlord’s Representative. Landlord has designated Carol Taylor as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

 

5.4 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Tenant (such subcontractors, laborers, materialmen and
suppliers to be known collectively as “Tenant’s Agents”), shall all be subject
to Landlord’s reasonable approval and, if deemed necessary by Landlord to
maintain harmony among other labor at the Real Property or if required by law or
any agreement to which Landlord is bound, shall be union labor.

 

5.5 Insurance Requirements. All of Tenant’s Agents shall carry liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $500,000 per incident, $ 1,000,000 in aggregate, and in form and with
companies as are required to be carried by Tenant as set forth in Article 10 of
this Lease, and the policies therefor shall insure Landlord and Tenant, as their
interests may appear, as well as Landlord’s contractor, and shall name as
additional insureds all mortgagees of the Real Property or any other party
designated by Landlord. All insurance maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the
Landlord and that any other insurance maintained by Landlord is excess and
noncontributing with the insurance required hereunder.

 

5.6 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option; at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

 

5.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
the Lease, or a default by Tenant under this Tenant Work Letter, has occurred at
any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to this
Lease, Landlord shall have the right to cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 4.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of this
Lease.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

Schedule 1 to

Tenant Work Letter

 

SCOPE OF TENANT IMPROVEMENT WORK   JUNE 16, 2003

 

PROJECT: SORRENTO TOWERS NORTH

TENANT:   WOMEN’S FIRST HEALTHCARE

 

DEMOLITION:

 

  1.   ALL EXISTING CARPET AND BASE TO BE REMOVED.

 

  2.   ALL BUILT IN COUNTERS/MILLWORK IN PRIVATE OFFICES TO BE REMOVED.

 

  3.   ALL EXISTING DARK GREEN MILLWORK (OPEN AREA OUTSIDE OF COPY ROOM, SERVER
ROOM, FILE ROOM, AND BREAK ROOM) TO BE REMOVED.

 

  4.   EXISTING WALL SCONCES TO BE REMOVED AND REPLACED WITH NEW LIGHTING PER
ITEM 17 BELOW.

 

  5.   PARTITIONS SURROUNDING ALCOVE ADJACENT TO SERVER ROOM TO BE REMOVED.

 

DOORS, FRAMES, AND HARDWARE:

 

  6.   ALL EXISTING DOORS AND HARDWARE TO REMAIN AS IS.

 

  7.   NEW INTERIOR DOORS AND ASSEMBLIES TO BE PROVIDED FOR NINE NEW OFFICES.
DESIGN AND SPECIFICATION TO MATCH EXISTING OR EQUAL.

 

DRYWALL/PARTITIONS:

 

  8.   PATCH AND REPAIR WALLS AT REMOVED WALL SCONES.

 

  9.   PATCH AND REPAIR WALLS AT REMOVED MILLWORK LOCATIONS.

 

  10.   PATCH AND REPAIR DAMAGED WALLS WITH IN SPACE THAT EXISTED PRIOR TO
CONSTRUCTION AND OCCURS DURING CONSTRUCTION.

 

  11.   BUILD NEW BUILDING STANDARD PARTITIONS TO CEILING GRID FOR NINE NEW
OFFICES—REFERENCE FLOOR PLAN LOCATION AND DIMENSIONS

 

  12.   FILL IN ALCOVE OPENING WITH STANDARD PARTITION TO GRID.

 

  13.   EXTEND EXISTING SERVER ROOM PARTITIONS TO FULL HEIGHT.

 

CEILINGS:

 

  14.   ALL EXISTING CEILINGS, CEILING GRID, AND ACOUSTICAL CEILING TILES TO
REMAIN AS IS.

 

  15.   PROVIDE NEW CEILING GRID FOR AREA OF DEMOLITION IN SERVER ROOM. CONNECT
NEW AND OLD CEILING TOGETHER.

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

LIGHTING:

 

  16.   EXISTING LIGHTING TO REMAIN THROUGHOUT SUITE EXCEPT WHERE NOTED
OTHERWISE.

 

  17.   NEW BUILDING STANDARD 2 X 4 LIGHTING TO BE PROVIDED IN NEW OFFICES AND
PASSAGE OUTSIDE OF OFFICES. REFERENCE CEILING PLAN

 

  18.   PROVIDE MOTION SENSOR LIGHTING CONTROLS FOR NEW PRIVATE OFFICES AND
PASSAGE OUTSIDE OF OFFICES.

 

HVAC:

 

  19.   EXISTING MECHANICAL SYSTEM TO REMAIN AS IS. NEW SUPPLY AND RETURN DUCTS
TO BE PROVIDED AS NEEDED FOR NEW OFFICE LAYOUT.

 

  20.   PROVIDE A TWO TON WSHP WITH 24 HOUR SERVICE IN SERVER ROOM. THIS WILL
REQUIRE A SEPARATE SUB-METER.

 

ELECTRICAL:

 

  21.   ELECTRICAL TO BE SAFED OFF IN WALLS AT AREAS OF REMOVED WALL SCONCES.

 

  22.               # DEDICATED 120 VOLT DEDICATED CIRCUITS FOR EQUIPMENT IN
SERVER ROOM TO BE PROVIDED. TENANT TO LOCATE.

 

GLAZING/INTERIOR WINDOWS:

 

  23.  

TWO 4 X 4 INTERIOR WINDOWS AT 3'-0" ABOVE THE FINISHED FLOOR TO BE INSTALLED AT
OFFICE 710 AND NEW OFFICE #1. DESIGN TO BE BUILDING STANDARD OF A CASED OPENING
WITH S10 CHANNELS.

 

 

24.

 

EIGHT 2' FULL HEIGHT SIDELIGHTS ADJACENT TO DOORS AT NEW PRIVATE OFFICES TO BE
PROVIDED. DESIGN TO BE BUILDING STANDARD OF A CASED OPENING WITH S10 CHANNELS.

 

MILLWORK:

 

 

25.

 

REPAIR CHIP IN EXISTING RECEPTION DESK.

 

 

26.

 

PROVIDE NEW BREAK ROOM CABINETS TO REPLACE PREVIOUSLY REMOVED CABINETS ALONG
WALLS. CABINETS TO MATCH PREVIOUS DESIGN AND INCLUDE A SINK CABINET. DESIGN TO
BE ADA HANDICAPPED ACCESSIBLE.

 

FINISHES:

 

 

27.

 

EXISTING WOOD FLOOR IN RECEPTION TO REMAIN AS IS.

 

 

28.

 

NEW BUILDING STANDARD CARPET THROUGHOUT WHERE CARPET PREVIOUSLY EXISTED.

 

 

29.

 

EXISTING WALLCOVERING IN CONFERENCE ROOM TO REMAIN AS IS.

 

 

30.

 

ALL WALLS THROUGHOUT SUITE TO IS PAINTED WITH AN EGGSHELL FINISH.

 

 

31.

 

SKIM COAT AND PAINT OVER EXISTING WALL MAP IN OFFICE 702.

 

 

32.

 

EXISTING FAUX STONE AT RECEPTION TO REMAIN AS IS.

 

 

33.

 

EXISTING VCT IN MAIL ROOM AND FILE ROOM TO REMAIN AS IS.

 

 

34.

 

NEW ARMSTRONG STANDARD VCT TO BE PROVIDED IN BREAK ROOM AND SERVER ROOM.

 

 

35.

 

NEW RUBBER BASE PROVIDED FOR ALL AREAS.

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

PLUMBING:

 

  36.   REINSTALL EXISTING SINK IN BREAK ROOM INTO NEW CABINET ALONG EAST WALL.

 

  37.   A NEW GARBAGE DISPOSAL AND INSTA-HOT TO BE PROVIDED FOR SINK IN BREAK
ROOM.

 

ADDITIONAL REQUIREMENTS:

 

  38.  

AN INERGEN FIRE SUPPRESSION SYSTEM TO BE PROVIDED FOR SERVER ROOM. COVERAGE WILL
BE WITHIN ROOM ONLY AND DESIGNED FOR A 9'-0" CEILING. ALL EQUIPMENT TO BE
LOCATED WITH IN SERVER ROOM.

 

ALL CONSTRUCTION TO BUILT TO BUILDING STANDARDS

 

FURNITURE/FURNISHINGS:

 

ALL EXISTING FURNISHINGS WILL BE REMOVED FROM SUITE FOR CONSTRUCTION BY OWNER.
AFTER COMPLETION OF CONSTRUCTION THIS INVENTORY OF FURNISHINGS WILL BE AVAILABLE
TO TENANT FOR RELOCATION AND INSTALLATION IN SUITE. (REFERENCE LIST OF
FURNISHINGS REQUIRED BY TENANT) ALL FURNITURE IS IN AS IS CONDITION. OWNER TAKES
NO RESPONSIBILITY FOR EXISTING CONDITION AND OR ANY FUTURE PERFORMANCE OF
FURNISHINGS.

 

TENANT SHALL PAY FOR INSTALLATION AND RELOCATION OF WORKSTATIONS ONLY. LANDLORD
SHALL REPLACE/RELOCATE ALL OTHER FURNISHINGS THAT WERE REMOVED FOR CONSTRUCTION.

 

FURNISHINGS REQUIRED BY TENANT:

 

LOBBY AREA

 

 

4

 

FLORAL UPHOLSTERED LOBBY CHAIRS

 

 

2

 

GLASS/WOOD END TABLES

 

 

1

 

GLASS/WOOD COFFEE TABLE

 

CONFERENCE ROOM

 

 

1

 

WOOD CONFERENCE TABLE

 

 

1

 

WOOD CREDENZA

 

 

1

 

VISUAL BOARD WITH COVER AND WHITE BOARD

 

 

12

 

BLUE LEATHER/BLUE TWEED CONFERENCE CHAIRS

 

EXECUTIVE OFFICE 702

 

 

1

 

MAHOGANY VISUAL BOARD

 

 

2

 

MAHOGANY SIDE CHAIRS WITH ROSE UPHOLSTERED SEATS

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

EXECUTIVE OFFICE AREA

 

WORKSTATION WITH WOOD TRIM

 

EXECUTIVE OFFICE 704

 

  1   MAHOGANY VISUAL BOARD WITH CHALKBOARD

 

EXECUTIVE OFFICE 705

 

  3   MAPLE WOOD UPHOLSTERED CHAIRS

 

  2   UPHOLSTERED GUEST CHAIRS

 

  1   MAPLE VISUAL BOARD

 

FURNITURE SYSTEMS WORKSTATIONS

 

  8   TEKNION WORKSTATIONS – REFERENCE FURNITURE FLOOR PLAN

 

EACH WORKSTATION TO INCLUDE:

 

WORKSURFACES AND SUPPORTS

TWO DRAWER LATERAL FILE CABINET ATTACHED TO COUNTERTOP OVERHEAD TASK LIGHT

UNDERCOUNTER KEYBOARD TRAY

 

FILE ROOM

 

ROLLING FILE SYSTEM – AS IS CONDITION

 

GENERAL OFFICE AREA

 

ALL WHITE BOARDS WITH DOORS

 

  2   WHITE BOARD NO DOORS 48 X 48

 

  1   WHITE BOARD NO DOORS 72 X 48

 

  1   WHITE BOARD WITH TRAY – BLACK WOOD FRAME 70X48

 

  2   BLACK METAL 4 DRAWER LATERAL FILE 49 X 36

 

  2   BLACK METAL 4 DRAWER LATERAL FILE 49 X 30

 

  1   BLACK METAL STORAGE UNIT 42 X 29

 

  1   BLUE LEATHER LOVESEAT

 

  2   PURPLE LEATHER CHAIRS

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

[GRAPHIC]

 

FURNITURE FLOOR PLAN

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

[GRAPHIC]

 

FLOOR PLAN

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

[GRAPHIC]

 

REFLECTED CEILING PLAN

 

EXHIBIT B

-10-



--------------------------------------------------------------------------------

EXHIBIT C

 

LIST OF PERSONAL PROPERTY

 

See the list of Personal Property in Schedule 1 to the Tenant Work Letter under
the caption “Furnishings Required by Tenant.”

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

EXHIBIT D

 

SUPERIOR RIGHTS

 

(See Section 1.4)

 

  •   Verizon

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building.

 

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises. Tenant shall bear the cost of any
lock changes or repairs required by Tenant. Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed.

 

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. The Landlord and its agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building during the continuance of same by any means it
deems appropriate for the safety and protection of life and property.

 

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Real Property, its contents, occupants
or visitors by moving or maintaining any such safe or other property shall be
the sole responsibility of Tenant and any expense of said damage or injury shall
be borne by Tenant.

 

5. Except for customary deliveries by couriers such as UPS and Fedex, no
furniture, freight, packages, supplies, equipment or merchandise will be brought
into or removed from the Building or carried up or down in the elevators, except
upon prior notice to Landlord, and in such manner, in such specific elevator,
and between such hours as shall be designated by Landlord. Tenant shall provide
Landlord with not less than 24 hours prior notice of the need to utilize an
elevator for any such purpose, so as to provide Landlord with a reasonable
period to schedule such use and to install such padding or take such other
actions or prescribe such procedures as are appropriate to protect against
damage to the elevators or other parts of the Building. In no event shall
Tenant’s use of the elevators for any such purpose be permitted during the hours
of 7:00 a.m.–9:00 a.m., 11:30 a.m.–1:30 p.m. and 4:30 p.m.–6:30 p.m.

 

6. Landlord shall have the right to control and operate the public portions of
the Real Property, the public facilities, the heating and air conditioning, and
any other facilities furnished for the common use of tenants, in such manner as
is customary for comparable buildings in the vicinity of the Building.

 

7. The requirements of Tenant will be attended to only upon application at the
Office of the Building or at such office location designated by Landlord.
Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

 

8. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate with Landlord or Landlord’s agents to prevent same.

 

9. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

10. Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without Landlord’s consent first had and
obtained.

 

11. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

 

12. Tenant shall not use or keep in or on the Premises or the Real Property any
kerosene, gasoline or other inflammable or combustible fluid or material.

 

13. Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord.

 

14. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, or vibrations, or interfere
in any way with other tenants or those having business therein.

 

15. Tenant shall not bring into or keep within the Building or the Premises any
animals, birds, bicycles or other vehicles.

 

16. No cooking shall be done or permitted by any tenant on the Premises, nor
shall the Premises be used for the storage of merchandise, for lodging or for
any improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other Tenants.

 

17. Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires shall be allowed
without the consent of Landlord. The location of telephone, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.

 

18. Landlord reserves the right to exclude or expel from the Real Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

19. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

 

20. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. This includes the closing of exterior blinds,
disallowing the sun rays to shine directly into areas adjacent to exterior
windows.

 

21. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the North
County submarket of San Diego area without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.

 

22. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

23. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied.

 

24. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

Regulations in favor of any other tenant or tenants, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Building.

 

25. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.

 

26. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

 

27. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the Real
Property.

 

28. Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the Building Management Office. Under no
circumstance shall the food vendor display their products in a public or Common
Area including corridors and elevator lobbies. Any failure to comply with this
rule shall result in immediate permanent withdrawal of the vendor from the
Building.

 

29. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

30. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority.

 

31. Tenant and Tenant’s employees, agents, contractors and other invitees shall
not be permitted to bring firearms onto the Real Property or surrounding areas
at any time.

 

32. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Real Property,
and for the preservation of good order thereof, as well as for the convenience
of other occupants and tenants thereof. Landlord shall not be responsible to
Tenant or to any other person for the nonobservance of the Rules and Regulations
by another tenant or other person. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

EXHIBIT F

 

ESTOPPEL CERTIFICATE

 

TO:                                         
                                                     , a
                                        
                                                      and
                                        
                                                     , a
                                             .

 

The undersigned,                                         
                                                                             
[(“Tenant”)][(“Landlord”)], hereby certify to
                                        
                                                          a
                                        
                                                         , as follows:

 

1. Attached hereto is a true, correct and complete copy of that certain lease
dated                         , 200     between Landlord and Tenant (the
“Lease”), which demises premises located at Suite                     ,
                                                                         ,
California (the “Premises”). The Lease is now in full force and has not been
amended, modified or supplemented, except as set forth in Paragraph 4 below.

 

2. The term of the Lease commenced on                                         ,
200    

 

3. The term of the Lease shall expire on
                                        , 200    . There are
                         options to extend the Lease term for a total period of
                     years,                      of which has been exercised.
There are no options to expand the Premises.

 

4. The Lease has: (Initial one)

 

(            ) not been amended, modified, supplemented, extended, renewed or
assigned.

 

(            ) been amended, modified, supplemented, extended, renewed or
assigned by the following described agreements, copies of which are attached
hereto:

 

                                                                               
                                        
                                                  

    

                                                                               
                                        
                                                  

    

 

5. Tenant has [not] accepted [and is now in possession of] the Premises.

 

6. [Tenant][Landlord] acknowledges that [Landlord’s][Tenant’s] interest in the
Lease will be assigned to                              and that no modification,
adjustment, revision or cancellation of the Lease or amendments thereto shall be
effective unless the prior written consent of                              is
obtained.

 

7. The amount of fixed monthly rent is $                                .

 

8. The amount of security deposits (if any) is
$                                . No other security deposits have been made.

 

9. Tenant is paying the full lease rental, which has been paid in full as of the
date of this Certificate except                                 . No rent or
other amount under the Lease has been paid for more than thirty (30) days in
advance of its due date except                                 .

 

10. To [Tenant’s][Landlord’s] current actual knowledge without any duty of
inquiry, all work required to be performed by Landlord under the Lease and the
Work Letter Agreement (as defined in the Lease) has been completed, except
                                .

 

11. To [Tenant’s][Landlord’s] current actual knowledge without any duty of
inquiry, there are no defaults on the part of the Landlord or Tenant under the
Lease, except                                 .

 

12. To [Tenant’s] [Landlord’s] current actual knowledge without any duty of
inquiry, [Tenant] [Landlord] has no defense as to its obligations under the
Lease and claims no set-off or counterclaim against [Landlord][Tenant], except
                                .

 

13. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies except as provided
in the Lease, and except                                 .

 

All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

[FOR TENANT ESTOPPEL]

 

The foregoing certification is made with the knowledge that Landlord is about to
sell the Property to                                  or that
                                 is about to fund a loan to Landlord, which
sale/loan Tenant understands is scheduled to close on
                                , and that in either case the named party is
relying upon the representations herein made in proceeding with that execution.

 

[FOR LANDLORD ESTOPPEL]

 

The foregoing certification is made with the knowledge that this estoppel
certificate may be delivered to Tenant’s transferee or Tenant’s prospective
transferee, and that in either case said transferee or prospective transferee
will be relying upon the representations herein made in proceeding with that
execution.

 

This Certificate has been duly executed and delivered by the authorized officers
of the undersigned as of                     , 200    .

 

[“TENANT”] [“LANDLORD”]

By:

     

--------------------------------------------------------------------------------

   

Its:                                         
                                                 

 

EXHIBIT F

-2-